 



Exhibit 10.1
[Execution Version]
Published CUSIP
Number: 12507NAAO
CREDIT AGREEMENT
Dated as of December 11, 2007
among
CAL DIVE INTERNATIONAL, INC. and CDI VESSEL HOLDINGS LLC,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
DNB NOR BANK ASA, THE BANK OF NOVA SCOTIA, and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC
as
Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
       
 
       
1.01 Defined Terms
    1  
 
       
1.02 Other Interpretive Provisions
    26  
 
       
1.03 Accounting Terms
    27  
 
       
1.04 Rounding
    28  
 
       
1.05 Times of Day
    28  
 
       
1.06 Letter of Credit Amounts
    28  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
       
 
       
2.01 Loans
    28  
 
       
2.02 Borrowings, Conversions and Continuations of Loans
    29  
 
       
2.03 Letters of Credit
    30  
 
       
2.04 Swing Line Loans
    39  
 
       
2.05 Optional Prepayments
    42  
 
       
2.06 Mandatory Prepayments
    43  
 
       
2.07 Termination or Reduction of Commitments
    46  
 
       
2.08 Repayment of Loans
    46  
 
       
2.09 Interest
    47  
 
       
2.10 Fees
    47  
 
       
2.11 Computation of Interest and Fees
    48  
 
       
2.12 Evidence of Debt
    49  
 
       
2.13 Payments Generally; Administrative Agent’s Clawback
    49  
 
       
2.14 Sharing of Payments by Lenders
    51  
 
       
2.15 Increase of Commitments
    52  
 
       
2.16 Multiple Borrower Provisions
    54  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
       
 
       
3.01 Taxes
    54  
 
       
3.02 Illegality
    56  
 
       
3.03 Inability to Determine Rates
    56  
 
       
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    57  
 
       
3.05 Compensation for Losses
    58  
 
       
3.06 Mitigation Obligations; Replacement of Lenders
    59  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.07 Survival
    59  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
       
 
       
4.01 Conditions of Initial Credit Extension
    60  
 
       
4.02 Conditions to all Credit Extensions
    65  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
       
 
       
5.01 Existence, Qualification and Power
    65  
 
       
5.02 Authorization; No Contravention
    66  
 
       
5.03 Governmental Authorization; Other Consents
    66  
 
       
5.04 Binding Effect
    66  
 
       
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    67  
 
       
5.06 Litigation
    68  
 
       
5.07 No Default
    68  
 
       
5.08 Ownership of Property; Liens
    68  
 
       
5.09 Environmental Compliance
    68  
 
       
5.10 Insurance
    68  
 
       
5.11 Taxes
    69  
 
       
5.12 ERISA Compliance
    69  
 
       
5.13 Subsidiaries; Equity Interests
    70  
 
       
5.14 Margin Regulations; Investment Company Act
    70  
 
       
5.15 Disclosure
    70  
 
       
5.16 Compliance with Laws
    71  
 
       
5.17 Taxpayer Identification Number
    71  
 
       
5.18 Intellectual Property; Licenses, Etc
    71  
 
       
5.19 Intentionally Left Blank
    71  
 
       
5.20 Solvency
    71  
 
       
5.21 Off-Balance Sheet Liabilities
    71  
 
       
5.22 Casualty, Etc
    71  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
       
 
       
6.01 Financial Statements
    72  
 
       
6.02 Certificates; Other Information
    73  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.03 Notices
    74  
 
       
6.04 Payment of Obligations
    75  
 
       
6.05 Preservation of Existence, Etc
    75  
 
       
6.06 Maintenance of Properties
    75  
 
       
6.07 Maintenance of Insurance
    76  
 
       
6.08 Compliance with Laws
    76  
 
       
6.09 Books and Records
    76  
 
       
6.10 Inspection Rights
    76  
 
       
6.11 Use of Proceeds
    76  
 
       
6.12 Material Contracts
    77  
 
       
6.13 Collateral; etc
    77  
 
       
6.14 Governmental Authorizations
    78  
 
       
6.15 Compliance with Environmental Laws
    79  
 
       
6.16 Further Assurances
    79  
 
       
ARTICLE VII NEGATIVE COVENANTS
       
 
       
7.01 Liens
    79  
 
       
7.02 Investments
    81  
 
       
7.03 Indebtedness
    83  
 
       
7.04 Fundamental Changes
    85  
 
       
7.05 Dispositions
    86  
 
       
7.06 Restricted Payments
    87  
 
       
7.07 Change in Nature of Business
    88  
 
       
7.08 Transactions with Affiliates
    88  
 
       
7.09 Burdensome Agreements
    88  
 
       
7.10 Use of Proceeds
    89  
 
       
7.11 Financial Covenants
    89  
 
       
7.12 Capital Expenditures
    89  
 
       
7.13 Amendment of Organizational Documents
    89  
 
       
7.14 Accounting Changes
    90  
 
       
7.15 Prepayments, Etc
    90  
 
       
7.16 Partnerships, Etc
    90  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.17 Off-Balance Sheet Liabilities
    90  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
       
 
       
8.01 Events of Default
    90  
 
       
8.02 Remedies Upon Event of Default
    92  
 
       
8.03 Application of Funds
    93  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
       
 
       
9.01 Appointment and Authority
    94  
 
       
9.02 Rights as a Lender
    94  
 
       
9.03 Exculpatory Provisions
    95  
 
       
9.04 Reliance by Administrative Agent
    95  
 
       
9.05 Delegation of Duties
    96  
 
       
9.06 Resignation of Administrative Agent
    96  
 
       
9.07 Non-Reliance on Administrative Agent and Other Lenders
    97  
 
       
9.08 No Other Duties, Etc
    97  
 
       
9.09 Administrative Agent May File Proofs of Claim
    97  
 
       
9.10 Collateral and Guaranty Matters
    98  
 
       
ARTICLE X MISCELLANEOUS
       
 
       
10.01 Amendments, Etc
    99  
 
       
10.02 Notices; Effectiveness; Electronic Communication
    101  
 
       
10.03 No Waiver; Cumulative Remedies
    103  
 
       
10.04 Expenses; Indemnity; Damage Waiver
    103  
 
       
10.05 Payments Set Aside
    105  
 
       
10.06 Successors and Assigns
    105  
 
       
10.07 Treatment of Certain Information; Confidentiality
    111  
 
       
10.08 Right of Setoff
    112  
 
       
10.09 Interest Rate Limitation
    112  
 
       
10.10 Counterparts; Integration; Effectiveness
    112  
 
       
10.11 Survival of Representations and Warranties
    113  
 
       
10.12 Severability
    113  
 
       
10.13 Replacement of Lenders
    113  
 
       
10.14 Governing Law; Jurisdiction; Etc
    114  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.15 Waiver of Jury Trial
    115  
 
       
10.16 No Advisory or Fiduciary Responsibility
    115  
 
       
10.17 Collateral and Guaranty Matters
    116  
 
       
10.18 USA PATRIOT Act Notice
    116  
 
       
10.19 ENTIRE AGREEMENT
    117  

-v- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

 
 
SCHEDULES
 
1.01 Existing Letters of Credit
2.01 Commitments and Applicable Percentages
5.11 Tax Sharing Agreements
5.13 Subsidiaries and Other Equity Investments
7.01 Existing Liens
7.02 Existing Investments
7.03 Existing Indebtedness
7.08 Existing Agreements
10.02 Administrative Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
 
Form of
A    Loan Notice
B    Swing Line Loan Notice
C-1 Revolving Credit Note
C-2 Term Note
D    Compliance Certificate
E     Assignment and Assumption

-vi- 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of December 11,
2007, among CDI VESSEL HOLDINGS LLC, a Delaware limited liability company (“CDI
Vessel”), CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the “Parent”,
and together with CDI Vessel, the “Borrowers”, and each, a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
     The Borrowers have requested that the Lenders provide a term loan facility
and a revolving credit facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition, directly or indirectly, by any Person
of (a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
     “Acquisition Consideration” means the consideration paid or incurred by the
Parent or any of its Subsidiaries for an Acquisition, including the sum of
(without duplication) (a) the fair market value of any cash, assets, Equity
Interests or services given, plus (b) the amount of any Indebtedness assumed,
incurred or guaranteed (to the extent not otherwise included) plus (c) the
amount of transaction related contractual payments such as amounts payable under
noncompete, consulting, and similar agreements, in each case, paid or incurred
in connection with such Acquisition by the Parent or any of its Subsidiaries.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Margin” means, from time to time, the following percentages per
annum, based, in the case of Revolving Credit Loans, Letter of Credit Fees and
Commitment Fees, upon the Consolidated Leverage Ratio as set forth below:

                                Applicable Margin                   Eurodollar
Rate           Base Rate                   Loans           Loans Pricing    
Consolidated     Commitment     (Revolving           (Revolving Level    
Leverage Ratio     Fee     Credit Loans)+     Letters of Credit     Credit
Loans)+                                
1
    Less than 0.75x     0.375%     1.75%     1.75%     0.75%
 
                             
2
    Greater than or     0.375%     2.00%     2.00%     1.00%
 
    equal to 0.75x but                        
 
    less than 1.50x                        
 
                             
3
    Greater than or     0.50%     2.25%     2.25%     1.25%
 
    equal to 1.50x but                        
 
    less than 2.50x                        
 
                             
4
    Greater than or     0.50%     2.50%     2.50%     1.50%
 
    equal to 2.50x                        

        Applicable Margin Eurodollar Rate – Term Loans     Base Rate – Term
Loans
2.25%
    1.25%        

From the Closing Date through the delivery of the Compliance Certificate
pursuant to Section 6.02(a) with respect to the financial statements delivered
pursuant to Section 6.01(b) for the fiscal quarter ending March 31, 2008, the
Applicable Margin for Revolving Credit Loans,

-2-



--------------------------------------------------------------------------------



 



Letter of Credit Fees and Commitment Fees shall be determined based upon (y) the
Consolidated Leverage Ratio specified in the most recent Compliance Certificate
delivered hereunder or (z) if no Compliance Certificate has yet been delivered
hereunder, or if the foregoing would result in a Pricing Level lower (e.g.,
Pricing Level 1 or 2) than Pricing Level 3, Pricing Level 3. Thereafter, any
increase or decrease in the Applicable Margin for Revolving Credit Loans and
Letter of Credit Fees resulting from a change in the Consolidated Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate indicating such change is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such Compliance
Certificate is delivered to the Administrative Agent.
     “Applicable Percentage” means (a) in respect of the Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, the Applicable
Revolving Credit Percentage. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Revolving Credit Percentage” means, in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.
     “Appropriate Lender” means, at any time, (a) with respect to the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders, and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and book manager.

-3-



--------------------------------------------------------------------------------



 



     “Asset Disposition” means any Disposition of property or series of related
Dispositions of property other than pursuant to Sections 7.05(a)–(d), (f)-(i),
(j)(i), (l), (m) (except to the extent of any cash or Cash Equivalent portion of
consideration received), (n) and (o).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Availability” means, as of any date of determination, the remainder of
(a) the Revolving Credit Facility on such date minus (b) the aggregate
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations on such date.
     “Availability Period” means, in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (a) the
Revolving Credit Maturity Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.07, and (c) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

-4-



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Expenditures” means any expenditure by the Parent or any
Subsidiary for an asset which will be used in a year or years subsequent to the
year in which the expenditure is made and which asset is properly classifiable
in relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP, including Maintenance Capital Expenditures (but excluding any such
asset acquired, constructed, improved, enlarged, developed, re-constructed or
repaired with proceeds from a Recovery Event or Asset Disposition in accordance
with Section 2.06(b), to the extent of such proceeds).
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means (a) Dollars; (b) obligations issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality thereof or any state or municipalities having maturities of not
more than one year after the date of acquisition or up to $5,000,000 with
maturities up to five (5) years after the date of the acquisition;
(c) certificates of deposit and LIBOR time deposits with maturities of one year
or less from the date of acquisition, bankers’ acceptances with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any Lender or any Affiliate of a Lender, or if other than a
Lender or an Affiliate of a Lender, any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$500 million; (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any Person meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody’s or S&P and in each case maturing within 270 days after the date of
acquisition or a fund which purchases such commercial paper; and (f) mutual
funds that purchase the types of investments referred to in (a) through
(e) above.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “CDI Vessel” has the meaning specified in the introductory paragraph
hereto.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof

-5-



--------------------------------------------------------------------------------



 



by any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time)(such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period or were appointed to that board
substantially contemporaneously with the consummation of the Horizon
Acquisition, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
     (c) the Parent ceases to own, directly or indirectly, 100% of the Equity
Interests of CDI Vessel.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” has the meaning specified in the Security Documents.
     “Commitment” means a Revolving Credit Commitment and/or Term Commitment, as
applicable.

-6-



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes (and
similar taxes to the extent based on income or profits) payable by the Parent
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, (iv) extraordinary or non-recurring charges or losses (including
without limitation the cumulative effect of changes in GAAP and impairment
charges related to long-lived assets) of the Parent and its Subsidiaries which
do not represent a cash item in such period or any future period, and
(v) non-capitalized transaction costs for the Transaction and minus (b)  to the
extent included in calculating such Consolidated Net Income, all extraordinary
or non-recurring non-cash items increasing Consolidated Net Income for such
period; provided, however, that for purposes of calculating the foregoing, the
net income for such period of any Person that is not a Subsidiary of the Parent,
including any such Person that is accounted for by the equity method of
accounting, shall be included in Consolidated Net Income only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash during the applicable period) to the Parent or a
Subsidiary thereof in respect of such period; and provided, further, that for
purposes of calculating the foregoing, the net income for such period of any
Person that is not a Wholly Owned Subsidiary of the Parent (and that is not
subject to the preceding proviso) shall be included in Consolidated Net Income,
and the items listed in clauses (a) and (b) shall be added or subtracted, as
applicable, to Consolidated Net Income only in an amount equal to a percentage
of such Consolidated Net Income or item equal to the percentage of the
outstanding Equity Interests of such Person owned (directly or indirectly) by
the Parent.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Parent and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) the outstanding principal amount of
all purchase money Indebtedness, (c) all direct reimbursement obligations owing
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
outstanding obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) outstanding Attributable Indebtedness in respect of capital leases,
(f) without duplication, all Guarantees (but only to the extent required to be
recorded as a liability on the consolidated financial statements of the Parent
pursuant to GAAP) with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Parent or
any Subsidiary, and (g)  all outstanding Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Parent or a Subsidiary is a general partner or joint venturer, except
to the extent such Indebtedness is expressly made non-recourse to the Parent or
such Subsidiary.
     “Consolidated Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the sum of (a)  all interest, premium
payments, debt discount, fees,

-7-



--------------------------------------------------------------------------------



 



charges and related expenses of the Parent and its Subsidiaries in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b)  the portion of rent expense of the
Parent and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ending on
such date. For purposes of calculating the Consolidated Leverage Ratio as of any
date, Consolidated EBITDA shall be calculated on a pro forma basis (as certified
by the Parent to the Administrative Agent and as reasonably approved by the
Administrative Agent) assuming that (without duplication) all Acquisitions and
other asset acquisitions, mergers and consolidations made (including the Horizon
Acquisition) and (without duplication) all Material Dispositions (as hereinafter
defined) completed, and any Indebtedness incurred or repaid in connection
therewith, during the four consecutive fiscal quarters then most recently ended
have been made or incurred or repaid on the first day of such period (but
without any adjustment for projected cost savings or other synergies). As used
above, “Material Disposition” means any Disposition or other asset disposition
(or series of related dispositions) of assets, in each case, which would
constitute an Asset Disposition and which generated, on an aggregate basis,
$25,000,000 or more of Consolidated EBITDA during the four fiscal quarters
ending on such date.
     “Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Parent and
its Subsidiaries for that period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

-8-



--------------------------------------------------------------------------------



 



     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy, receivership, insolvency proceeding or similar
proceedings.
     “Disposition” or “Dispose” means the sale, transfer, license, lease (as a
lessor), farm-out or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into

-9-



--------------------------------------------------------------------------------



 



the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA); (d) the filing of a notice of intent to
terminate a Pension Plan in a distress termination under Section 4041(a) of
ERISA or the treatment of a Plan amendment as a distress termination of a
Pension Plan under Section 4041(c) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan or a Multiemployer Plan; or (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) on the display designated as Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank eurodollar market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.

-10-



--------------------------------------------------------------------------------



 



If such rate is not available at such time for any reason, then the “Eurodollar
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code.
     “Excluded Property” has the meaning specified in the Security Agreement.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
November 20, 2006 by and among CDI Vessel, as borrower, the Parent, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer, and other
parties.
     “Existing Letter of Credit” means any letter of credit issued under the
Existing Credit Agreement and outstanding on the Closing Date, as set forth on
Schedule 1.01.
     “Facility” means the Revolving Credit Facility or the Term Facility, as the
context may require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

-11-



--------------------------------------------------------------------------------



 



Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated December 7, 2007, among the
Borrowers, the Administrative Agent and the Arranger.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is a resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Pledge Agreements” means the Singapore Pledge Agreement and any
other agreement pledging Equity Interests of a Foreign Subsidiary pursuant to
Section 6.13.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,

-12-



--------------------------------------------------------------------------------



 



(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means, collectively, the Parent, CDI Vessel, and the
Subsidiary Guarantors.
     “Guaranty” means (a) the Guaranty, dated as of even date herewith, made by
CDI Vessel in favor of the Administrative Agent and the Lenders, (b) the
Guaranty, dated as of even date herewith, made by the Parent in favor of the
Administrative Agent and the Lenders, and (c) the Subsidiary Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Hedge Agreement.
     “Horizon” means Horizon Offshore, Inc., a Delaware corporation.
     “Horizon Acquisition” means the acquisition by the Parent of Horizon,
through the merger of Horizon with and into Cal Dive Acquisition, LLC, a
Wholly-Owned Subsidiary of the Parent.
     “Horizon Audited Financial Statements” means the audited consolidated
balance sheet of Horizon and its Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Horizon
and its Subsidiaries, including the notes thereto.
     “Horizon Credit Agreements” means, collectively, (i) the Loan Agreement
dated as of March 9, 2006 by and among The CIT Group/Equipment Financing Inc.,
as agent, the lenders

-13-



--------------------------------------------------------------------------------



 



party thereto, and Horizon Vessels, Inc.; (ii) the Loan Agreement dated as of
June 29, 2001 between General Electric Capital Corporation and Horizon Vessels,
Inc.; (iii) the Loan Agreement dated as of June 30, 2003 between General
Electric Credit Corporation of Tennessee (successor-in-interest to Boeing
Capital Corporation) and Horizon Vessels International, Ltd., as amended;
(iv) the Term Loan, Guaranty and Security Agreement dated as of February 17,
2006 between General Electric Capital Corporation, Horizon Vessels, Inc., as
borrower, and Horizon Offshore, Inc., as guarantor; (v) the Loan Agreement dated
as of June 29, 2001, as amended and restated as of March 11, 2004, by and among
General Electric Capital Corporation (successor-in-interest to Wachovia Bank,
National Association and SouthTrust Bank), Horizon Vessels, Inc., Horizon
Offshore, Inc., and Horizon Offshore Contractors, Inc., as amended; and (vi) the
Revolving Credit and Security Agreement dated as of April 28, 2006 by and among
PNC Bank, National Association, as a lender and as agent for the lenders, the
lenders party thereto, Horizon Offshore, Inc., Horizon Offshore Contractors,
Inc., HOC Offshore, S. de R.L. de C.V., Horizon Marine Contractors (Malaysia)
Sdn Bhd, PT Horizon Offshore Indonesia, Horizon Marine Construction (Mauritius)
Ltd., and Horizon Marine Construction Ltd., as amended.
     “Horizon Merger Agreement” means the Agreement and Plan of Merger dated as
of June 11, 2007 among the Parent, Horizon and Cal Dive Acquisition, LLC.
     “Immaterial Foreign Subsidiary” means any Foreign Subsidiary that (a) had
assets having an aggregate book value, as of the end of the fiscal year most
recently ended, not exceeding 5% of the consolidated total assets of the Parent
and its Subsidiaries and (b) had Consolidated EBITDA not exceeding 5% of the
Consolidated EBITDA of the Parent for such fiscal year. A Foreign Subsidiary
shall automatically cease to be an Immaterial Foreign Subsidiary if at the end
of any fiscal year such Subsidiary would not meet the requirements set forth in
the foregoing clauses (a) and (b).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person owing under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade accounts payable in the ordinary
course of business);
     (e) obligations (excluding prepaid interest thereon) of others of the type
referred to in clauses (a) through (d) and (f) through (h) of this definition
secured by a Lien on property owned or being purchased by such Person (including
obligations arising under conditional sales or other title retention
agreements), whether or not such

-14-



--------------------------------------------------------------------------------



 



obligations shall have been assumed by, or is limited in recourse to, the Person
granting such Lien;
     (f) capital leases of such Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to the Parent or such Subsidiary. The amount of
any net obligation under any Swap Contract of any Person on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
Indebtedness under clause (e) above shall be the lesser of (i) such outstanding
principal amount and (ii) the then fair market value of such property.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Financial Statements” means the consolidated balance sheet of the
Parent and its Subsidiaries for the fiscal year ended December 31, 2006, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter (or, in the case of the initial Interest Period for the
Term Loans hereunder, ending December 31, 2007), as selected by the applicable
Borrower in its Loan Notice; provided that:

-15-



--------------------------------------------------------------------------------



 



     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
     (iii) no Interest Period applicable to a Revolving Credit Loan shall extend
beyond the Revolving Credit Maturity Date; and
     (iv) no Interest Period applicable to a Term Loan shall extend beyond the
Term Loan Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, either
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “IP Rights” has the meaning specified in Section 5.18.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and either Borrower (or any Subsidiary) or in favor of
such L/C Issuer and relating to any such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements

-16-



--------------------------------------------------------------------------------



 



with, any Governmental Authority (other than any such agreements that are
entered into in respect of a commercial transaction).
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means each of Bank of America in its capacity as issuer of
Letters of Credit hereunder and any other Revolving Credit Lender or Affiliate
thereof selected by the Parent that agrees to become an L/C Issuer hereunder, or
any successor issuer or issuers of Letters of Credit hereunder; provided that at
no time shall there be more than two L/C Issuers hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Revolving Credit Maturity Date (or, if such day is not a Business Day,
the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

-17-



--------------------------------------------------------------------------------



 



     “Letter of Credit Sublimit” means an amount equal to the Revolving Credit
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, production payment,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Revolving Credit Loan, a Term Loan or a Swing Line
Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, the Guaranties, the Security Documents, each Secured Hedge
Agreement, and each Secured Cash Management Agreement; provided that for
purposes of the definition of “Material Adverse Effect” and Articles IV through
X (other than Section 8.03, Section 10.04, and Section 10.16), “Loan Documents”
shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.
     “Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
Term Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
     “Loan Parties” means, collectively, each Borrower and each Guarantor.
     “Maintenance Capital Expenditures” means expenditures made and liabilities
incurred in each case, which are properly capitalized for the normal maintenance
(including, without limitation, dry docking and machinery overhauls), but not
Acquisition, of any property owned or leased by the Parent or its Subsidiaries,
together with the related equipment.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform any payment obligations under and pursuant
to the terms of, or to perform any of its other material obligations under and
pursuant to the terms of, any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
     “Material Contract” means any contract or other arrangement to which the
Parent or any of its Subsidiaries is a party (other than the Loan Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

-18-



--------------------------------------------------------------------------------



 



     “Mortgages” means, collectively, each of the mortgages or deeds of trust
executed by either Borrower or any of their Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.
     “Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA, to which the Parent or any ERISA Affiliate makes or is obligated to make
contributions, or with respect to which the Parent or any ERISA Affiliates may
have any liability, contingent or otherwise.
     “Net Cash Proceeds” means, (A) in connection with any Asset Disposition or
Recovery Event, the excess, if any, of (i) the sum of cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
therewith (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (ii) the sum of (w) the amount of
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (x) the reasonable and customary out-of-pocket expenses
incurred by the Parent or the applicable Subsidiary in connection therewith,
(y) income taxes reasonably estimated to be payable within two years following
the date of the relevant transaction or event as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (y) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or Recovery Event, then such excess
shall then constitute Net Cash Proceeds, and (z) the amount of reserves
established by the Parent or any of its Subsidiaries in good faith and pursuant
to commercially reasonable practices for adjustment in respect of the sale price
of such asset or assets in accordance with GAAP; provided that if the amount of
such reserves exceeds the amounts for which it was reserved, then such excess
shall then constitute Net Cash Proceeds, and (B) in connection the incurrence or
issuance of any Indebtedness by the Parent or any of its Subsidiaries, the
excess of (i) the sum of the cash and, when received, cash received in respect
of any non-cash Cash Equivalents received in connection with such transaction
minus (ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by the Parent or such Subsidiary in
connection therewith.
     “Note” means a Revolving Credit Note or Term Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:

-19-



--------------------------------------------------------------------------------



 



(a) with respect to any asset securitization transaction (including any accounts
receivable purchase facility) (i) the unrecovered investment of purchasers or
transferees of assets so transferred and (ii) any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation of such Person or any
of its Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) the monetary obligations under any financing
lease or so-called “synthetic,” tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).
     “Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by any Borrower of Unreimbursed Amounts.
     “Parent” has the meaning specified in the introductory paragraph hereto.

-20-



--------------------------------------------------------------------------------



 



     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Liens” means Liens of the type described in Section 7.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) which is sponsored, maintained or contributed to by any
Borrower or an ERISA Affiliate or with respect to which any Borrower or an ERISA
Affiliate may have any liability, contingent or otherwise.
     “Platform” has the meaning specified in Section 6.02.
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation, appropriation, seizure or similar proceeding
or act relating to any asset of a Borrower or any of its Subsidiaries.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Parent as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Loans, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

-21-



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Commitments; provided that the
unused Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
     “Required Term Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, Vice President – Finance or Vice President – Corporate
Controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other equivalent
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
Parent or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Parent’s stockholders, partners or members (or the equivalent
Person thereof).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type to the same Borrower and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(a).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or opposite such caption in the

-22-



--------------------------------------------------------------------------------



 



Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement, including pursuant to Section 2.15.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The initial
amount of the Revolving Credit Facility is $300,000,000.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(a).
     “Revolving Credit Maturity Date” means December 11, 2012.
     “Revolving Credit Note” means a promissory note made by a Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between a Borrower and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract that is entered into by
and between any Loan Party and any Hedge Bank.
     “Secured Parties” has the meaning specified in the Security Documents.
     “Security Agreement” means the Security Agreement, dated as of even date
herewith, among the Borrowers, the other Loan Parties signatories thereto, and
the Administrative Agent.
     “Security Documents” means the Security Agreement, the Vessel Mortgages,
the Mortgages, the Foreign Pledge Agreements, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

-23-



--------------------------------------------------------------------------------



 



     “Singapore Pledge Agreement” means the Deed of Share Charge dated as of
even date herewith with respect to 66% of the outstanding Equity Interests in
Cal Dive International PTE Limited made by CDI Janus Holdings, LLC in favor of
the Administrative Agent for the benefit of the Secured Parties.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the value of the property of such Person,
at a fair valuation, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and are scheduled to mature, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they are scheduled to mature, (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability subject to limitation
provisions in the instrument creating or governing such contingent liabilities.
     “SPC” has the meaning specified in Section 10.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, other than solely as a result of a
contract under which such Person or one or more Persons that otherwise would
constitute a Subsidiary of such Person provides management, operation or similar
services but does not control the policies of such Person (including the
appointment of such management), the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
     “Subsidiary Guarantors” means, collectively, all Subsidiaries of the Parent
party to the Subsidiary Guaranty as of the date hereof, and all Subsidiaries of
the Parent which become parties to the Subsidiary Guaranty under Section 6.13.
     “Subsidiary Guaranty” means the Guaranty, dated as of even date herewith,
made by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders.
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor

-24-



--------------------------------------------------------------------------------



 



transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts of a Person, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type to a Borrower and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(b).
     “Term Commitment” means, as to each Term Lender, its obligation to make a
Term Loan to each Borrower pursuant to Section 2.01(b) in a principal amount not
to exceed the amount set

-25-



--------------------------------------------------------------------------------



 



forth opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement, including
pursuant to Section 2.15. As of the Closing Date, the aggregate amount of the
Term Commitments is $375,000,000.
     “Term Facility” means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
     “Term Lender” means, at any time, any Lender that has a Term Commitment or
holds a Term Loan at such time.
     “Term Loan” means a loan by a Term Lender to a Borrower under
Section 2.01(b).
     “Term Loan Maturity Date” means December 11, 2012.
     “Term Note” means a promissory note made by a Borrower in favor of a Term
Lender evidencing Term Loans made or held by such Term Lender, substantially in
the form of Exhibit C-2.
     “Threshold Amount” means $25,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and L/C Obligations.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Transaction” means, collectively and without duplication, (a) the
consummation of the Horizon Acquisition, (b) the related issuance and delivery
of Equity Interests by the Parent as contemplated in the Horizon Merger
Agreement, (c) the entering into by the Loan Parties of the Loan Documents to
which they are intended to be a party, (d) the refinancing of certain
outstanding indebtedness of the Borrowers, Horizon and their respective
Subsidiaries and the termination of all commitments with respect thereto, and
(e) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Vessel Mortgages” means collectively, each of the vessel mortgages
executed by either Borrower or any of their Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.

-26-



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means as to any Person, any other Person all of
the Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Parent or a Subsidiary) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is not exclusive. Unless
the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organizational Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, or if so specified
herein, permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,”
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Initial
Financial Statements, except as otherwise specifically prescribed herein.

-27-



--------------------------------------------------------------------------------



 



     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; and provided further that in determining the amount of a Letter of Credit,
effect shall be given to all decreases thereof to the extent that, under the
terms of such Letter of Credit, such decreases have become permanently effective
and are not susceptible to reinstatement. For purposes of compliance with the
provisions of this Agreement, the amount of any L/C Obligations with respect to
any Letter of Credit that is denominated in a currency other than Dollars shall
also include the equivalent of such amount in Dollars, such equivalent amount
thereof in Dollars to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately

-28-



--------------------------------------------------------------------------------



 



11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans.
     (a) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrowers, or either of them,
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Sections 2.05 and 2.06, and reborrow under
this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     (b) The Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to each Borrower
on the Closing Date in an aggregate amount, for both such loans together, not to
exceed such Term Lender’s Term Commitment. The Term Borrowings shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Term Commitments. Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the applicable

-29-



--------------------------------------------------------------------------------



 



Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i) the
applicable Borrower requesting such Borrowing, (ii) whether such Borrower is
requesting a Revolving Credit Borrowing or a Term Borrowing, a conversion of
Revolving Credit Loans or Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the applicable Borrower fails to specify a Type of Loan
in a Loan Notice or if the applicable Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender under the applicable Facility of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Term Borrowing or Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date the Loan
Notice with respect to any Revolving Credit Borrowing is given by the applicable
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Term Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Term Lenders, and no Revolving Credit Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Revolving Credit Lenders.

-30-



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer severally agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of each Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of each Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
each Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly each Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Credit Lenders have approved
such expiry date; or

-31-



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise entitled to be
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which such L/C Issuer in good faith deems material to
it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (D) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements
with the Borrowers or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit

-32-



--------------------------------------------------------------------------------



 



in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the applicable Borrower. Such Letter of Credit Application must be received
by the applicable L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents, if any, to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice

-33-



--------------------------------------------------------------------------------



 



from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the applicable Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the applicable Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the

-34-



--------------------------------------------------------------------------------



 



applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), such Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If such Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice and without
giving effect to such Borrower’s failure to so reimburse such L/C Issuer as
provided in this Section 2.03(c) as a Default for purposes of Section 4.02). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 (without giving effect to the applicable Borrower’s
failure to reimburse the applicable L/C Issuer as provided in this
Section 2.03(c) as a Default for purposes of Section 4.02) cannot be satisfied
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable

-35-



--------------------------------------------------------------------------------



 



Revolving Credit Percentage of such amount shall be solely for the account of
the applicable L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the respective L/C Issuers for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any L/C Issuer, either Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the applicable Borrower of a Loan
Notice and without giving effect to such Borrower’s failure to reimburse the
applicable L/C Issuer as provided in this Section 2.03 as a Default for purposes
of Section 4.02). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the applicable Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit issued by it, together with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving

-36-



--------------------------------------------------------------------------------



 



Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of a Borrower to reimburse the
respective L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that either Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, either Borrower or any
Subsidiary.

-37-



--------------------------------------------------------------------------------



 



     The applicable Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses or
otherwise in any Loan Document to the contrary notwithstanding, the applicable
Borrower may have a claim against the applicable L/C Issuer, and such L/C Issuer
may be liable to such Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit issued by it after the presentation to it by the
beneficiary of a sight draft, certificate(s) or other documents strictly
complying with the terms and conditions of a Letter of Credit. In furtherance
and not in limitation of the foregoing, an L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
applicable L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Within two Business Days following the request of the
Administrative Agent, (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.06 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.06 and Section 8.02(c),

-38-



--------------------------------------------------------------------------------



 



“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of the term “Cash Collateralize” have
corresponding meanings. Each Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked deposit accounts,
which may be interest-bearing at the applicable Borrower’s election, at Bank of
America; provided that if no Default or Event of Default has occurred and is
continuing, and (y) in the case of clause (i) above, all outstanding L/C
Borrowings have been repaid, and (z) in the case of clause (ii) above, following
the Letter of Credit Expiration Date, no L/C Obligation for any reason remains
outstanding, such funds shall be released to or at the instructions of the
Parent with the consent of the Administrative Agent.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued by such L/C Issuer (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
     (i) Letter of Credit Fees. The Parent shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to the Applicable
Margin times the daily amount available to be drawn under such Letter of Credit,
and (ii) for each standby Letter of Credit equal to the Applicable Margin times
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Credit Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Parent shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each Letter of Credit issued by such
Issuing Lender, at a rate of 12.5 basis points per annum, computed (a) with
respect to each commercial Letter of Credit on the amount of such Letter of
Credit, and payable upon the issuance thereof, and (b) with respect to each
standby Letter of Credit, on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
first Business Day after the end of

-39-



--------------------------------------------------------------------------------



 



each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) with respect to any amendment
of a commercial Letter of Credit increasing the amount of such Letter of Credit,
at a rate separately agreed between the applicable Borrower and the applicable
L/C Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Parent shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect, effective schedules of which will be provided to
either Borrower upon their request. Such customary fees and standard costs and
charges are due and payable within 30 days of demand therefor and are
nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Guarantor, the applicable Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Guarantors inures to the
benefit of such Borrower.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Parent from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Parent
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Parent may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk

-40-



--------------------------------------------------------------------------------



 



participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent at its office by crediting the account of the
Parent on the books of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Parent (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Parent with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
Loan to the Parent in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

-41-



--------------------------------------------------------------------------------



 



     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Parent or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

-42-



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Parent for interest owing on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Parent shall make all
payments of principal and interest owing in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.05 Optional Prepayments.
     (a) Each Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans under either Facility in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans under each Facility to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the
respective Facilities in the manner indicated by the applicable Borrower and to
the Loans of the Lenders under each applicable Facility in accordance with their
respective Applicable Percentages.

-43-



--------------------------------------------------------------------------------



 



     (b) The Parent may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Parent, the Parent shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     2.06 Mandatory Prepayments.
     (a) If at any time the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility, the Parent shall immediately prepay (or cause to be
prepaid) Revolving Credit Loans, Swing Line Loans or Cash Collateralize the L/C
Obligations, or any combination of the foregoing, in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(a) unless
after the prepayment in full of the Revolving Credit Loans and the Swing Line
Loans the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility at such time.
     (b) If a Borrower or any of its Subsidiaries receives Net Cash Proceeds in
excess of $2,500,000 from any Asset Disposition or any Recovery Event (or series
of related Asset Dispositions or Recovery Events), then (i) on the next Business
Day following the date of receipt by such Borrower or the applicable Subsidiary
of such Net Cash Proceeds and (ii) subject to Section 2.06(e), the Parent shall
prepay (or cause to be prepaid) the Loans by an amount equal to the amount of
Net Cash Proceeds so received, as set forth in Section 2.06(d); provided,
however that at the election of the Parent, and so long as no Default shall have
occurred and be continuing, the applicable Borrower, the applicable Subsidiary
or any Loan Party (or any combination of the foregoing) may reinvest all or any
portion of such Net Cash Proceeds if such reinvestment complies with the
following requirements: (w) the Parent shall deliver to the Administrative Agent
a certificate of a Responsible Officer to the effect that the applicable
Borrower and/or any such permitted Subsidiary intends to reinvest all or any
portion of such Net Cash Proceeds in accordance with this Section 2.06(b),
(x) the applicable Borrower, the applicable Subsidiary or any Loan Party (or any
combination of the foregoing) shall reinvest such Net Cash Proceeds to acquire
operating assets (including the construction of any such assets and the
Acquisition of all of the Equity Interests in one or more Persons owning or
constructing any such assets) or to improve, enlarge, develop, re-construct or
repair the affected asset, or any combination of the foregoing in each case,
within 365 days after the receipt of the applicable Net Cash Proceeds, (y) the
applicable Borrower, the applicable Subsidiary or any Loan Party (or any
combination of the foregoing) shall, in the case of any Disposition of, or
Recovery Event with respect to, any Collateral, reinvest such proceeds in assets
of the type described in clause (x) above (including the construction of such
assets and the Acquisition of all of the Equity Interests in one or more Persons
owning or constructing such assets) which will constitute Collateral and take
all actions required by Section 6.13 with respect thereto (provided that any
Equity Interests purchased with Net Cash Proceeds of Collateral pursuant to this
Section 2.06(b) must be issued by a Person organized under the laws of any
political subdivision of the United States), and (z) the Parent shall prepay (or
cause to be prepaid) the Loans, as set forth in Section 2.06(d), with any
portion of such Net Cash Proceeds not expended in accordance with this
Section 2.06(b)

-44-



--------------------------------------------------------------------------------



 



within such period. Pending the application of any such Net Cash Proceeds, the
Parent may reduce outstanding Indebtedness under the Revolving Credit Loans or
invest such Net Cash Proceeds in Cash Equivalents in which the Administrative
Agent, for the benefit of the Secured Parties, has a perfected first priority
security interest, subject only to Permitted Liens. The provisions of this
Section do not constitute a consent to the consummation of any Disposition not
permitted by Section 7.05. With respect to any Asset Disposition or Recovery
Event which will result in Net Cash Proceeds in excess of $5,000,000, the Parent
shall notify the Administrative Agent thereof on or prior to the date of the
applicable Asset Disposition or promptly following the date that the Parent has
actual knowledge that a Recovery Event has occurred.
     (c) If any Indebtedness shall be issued or incurred by a Borrower or any of
its Subsidiaries (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.03(a) – (f) and (h) – (n) and Indebtedness incurred
pursuant to Section 7.03(g) to the extent provided below), then on the next
Business Day following receipt by such Borrower or the applicable Subsidiary of
the Net Cash Proceeds from such issuance or incurrence, the Parent shall prepay
(or cause to be prepaid) the Loans by an amount equal to the amount of such Net
Cash Proceeds, as set forth in Section 2.06(d). If any Indebtedness shall be
issued or incurred by a Borrower or any of its Subsidiaries in accordance with
Section 7.03(g) resulting in Net Cash Proceeds in an amount (in the aggregate
for all such Net Cash Proceeds) in excess of $100,000,000, then on the next
Business Day following receipt by such Borrower or the applicable Subsidiary of
the Net Cash Proceeds from such issuance or incurrence, the Parent shall prepay
(or cause to be prepaid) the Loans by an amount equal to 50% of the amount of
such Net Cash Proceeds (to the extent in excess of $100,000,000 as provided
above), as set forth in Section 2.06(d). The provisions of this Section do not
constitute a consent to the issuance or incurrence of any Indebtedness by a
Borrower or any of its Subsidiaries not otherwise permitted hereunder.
     (d) Each prepayment of Loans pursuant to the foregoing provisions of
Section 2.06 shall be applied, first, to the prepayment of the Term Loans to the
Term Lenders on a pro rata basis and second to the prepayment of the Revolving
Credit Loans as provided in Section 2.06(f) below. Any prepayment of a Loan
pursuant to this Section 2.06 shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.05.
The amount of each prepayment of the Term Loans pursuant to this Section 2.06
shall be applied ratably to the then remaining installments of the Term Loans.
     (e) Notwithstanding any of the other provisions of clause (b) or (c) of
this Section 2.06, so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing:
     (i) If, on any date on which a prepayment would otherwise be required to be
made pursuant to clause (b) or (c) of this Section 2.06, the aggregate amount of
Net Cash Proceeds required by such clause to be applied to prepay Loans on such
date is less than or equal to $5,000,000, the Parent may defer such prepayment
until the first date thereafter on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (b) or (c) of this
Section 2.06 to be applied to prepay Loans exceeds $5,000,000. During such
deferral period the Parent may apply (or cause to be applied) all or any part of
such aggregate amount to prepay Revolving Credit Loans,

-45-



--------------------------------------------------------------------------------



 



and each Borrower may, subject to the fulfillment of the applicable conditions
set forth in Article IV, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.06. Upon the occurrence of a Default under
Section 8.01(a) or Section 8.01(f), or an Event of Default during any such
deferral period, the Parent shall immediately prepay (or cause immediately to be
prepaid) the Loans in the amount of all Net Cash Proceeds received by any
Borrower or its Subsidiaries and other amounts, as applicable, that are required
to be applied to prepay Loans under this Section 2.06 (without giving effect to
the first and second sentences of this clause (e)) but which have not previously
been so applied.
     (ii) If, on any date on which a prepayment would otherwise be required to
be made pursuant to clause (b) or (c) of this Section 2.06, the Parent may, upon
prior written notice to the Administrative Agent, elect to defer such all or any
portion of such required prepayment until the end of an Interest Period provided
that (A) all of the applicable Net Cash Proceeds not previously applied to
prepay the Loans shall be deposited in a blocked deposit account at Bank of
America on or before the Business Day following receipt of such proceeds and
(B) such proceeds are applied to prepay the Loans at the end of such Interest
Period. Each Borrower hereby grants to the Administrative Agent, for the benefit
of the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. During the continuance of a
Default under Section 8.01(a) or Section 8.01(f), or an Event of Default during
any such deferral period, the Administrative Agent may, and at the direction of
the Required Lenders shall, prepay the Loans in the amount of all Net Cash
Proceeds and proceeds thereof on deposit in, or credited to, such deposit
account.
     (f) Prepayment of the Revolving Credit Facility made pursuant to this
Section 2.06, first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably among the Revolving Credit
Lenders to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and the amount remaining, if
any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the applicable
Borrower for use in the ordinary course of its business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
any Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or
the Revolving Credit Lenders, as applicable.
     2.07 Termination or Reduction of Commitments.
     (a) Optional. The Parent may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or any combination of them, as the case may be, or at any
time or from time to time permanently reduce the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or any combination of
them, as the case may be; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of

-46-



--------------------------------------------------------------------------------



 



$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Parent shall not terminate or reduce the Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Revolving Credit Facility, and
(iv) if, after giving effect to any reduction of the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Revolving Credit Lenders of any such notice of termination or reduction of the
Revolving Credit Facility. Any reduction of the Revolving Credit Facility shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Revolving Credit Percentage. All fees accrued until
the effective date of any termination of the Revolving Credit Facility shall be
paid on the effective date of such termination.
     (b) Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of, and after giving effect to, the Term
Borrowing.
     2.08 Repayment of Loans.
     (a) Each Borrower shall repay to the Revolving Credit Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of Revolving
Credit Loans made to such Borrower outstanding on such date.
     (b) The Parent shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.
     (c) Each Borrower shall repay to the Term Lenders the aggregate outstanding
principal amount of the Term Loans made to such Borrower as follows: (i) on the
last Business Day of each March, June, September and December, commencing with
June 30, 2008, the Borrowers shall repay the Term Loans in the aggregate
principal amount of $20,000,000 (which amount shall be (A) payable ratably by
the Borrowers in accordance with the percentage of the Term Facility advanced to
each on the Closing Date and (B) reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.06)
and (ii) on the Term Loan Maturity Date, each Borrower shall repay the aggregate
principal amount of the Term Loans made to such Borrower outstanding on such
date.
     2.09 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the principal amount thereof
from time to time outstanding for each Interest Period at a rate per annum equal
to the Eurodollar Rate for such Interest Period plus the Applicable Margin for
such Facility; (ii) each Base Rate Loan under a Facility shall bear interest on
the principal amount thereof from time to time outstanding from the applicable
borrowing date and until repaid at a rate per annum equal to the Base Rate plus
the Applicable Margin for such Facility; and (iii) each Swing Line Loan shall
bear interest on the principal amount thereof from time to time outstanding from
the applicable borrowing date and until repaid at a rate per annum equal to the
Base Rate minus 1.50% per annum.

-47-



--------------------------------------------------------------------------------



 



     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall
thereafter bear interest at a fluctuating interest rate per annum at all times
thereafter until paid equal to the Default Rate to the fullest extent permitted
by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by either
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, or, with respect to
any amounts payable solely in respect of Revolving Credit Commitments or Letters
of Credit, the Required Revolving Credit Lenders, or, with respect to any
amounts payable solely in respect of Term Loans, the Required Term Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable by the applicable
Borrower in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
     2.10 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Parent shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Margin
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

-48-



--------------------------------------------------------------------------------



 



     (b) Other Fees.
     (i) The Borrowers shall pay to the Arranger, any joint book manager, and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.11 Computation of Interest and Fees.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Parent shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to a Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
If, as a result of any restatement or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the amount of any overpayment of interest and fees actually made shall,
upon delivery of an officer’s certificate to the Administrative Agent by the
Parent, demonstrating the amount of such overpayment, be applied as a credit to
all subsequent payments due from any Loan Party under any Loan Document to the
applicable Lenders, ratably among such Lenders, until the amount of such
overpayment is eliminated. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.09(b) or under Article VIII. The parties’
obligations under this paragraph survive any termination of the Aggregate
Commitments pursuant to Section 8.02.

-49-



--------------------------------------------------------------------------------



 



     2.12 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of either Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.13 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by each Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may

-50-



--------------------------------------------------------------------------------



 



assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the

-51-



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of

-52-



--------------------------------------------------------------------------------



 



this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.15 Increase of Commitments.
     (a) Request for Increase. Provided no Default exists or would result
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Parent may from time to time, request an increase in the
aggregate amount of the Commitments under the Revolving Credit Facility and/or
the Term Loans by an amount not exceeding in the aggregate for all such requests
$125,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 per applicable Facility. At the time of sending
such notice, the Parent (in consultation with the Administrative Agent) shall
specify the time period within which each Lender under the applicable Facility
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and/or Term Loans, as applicable, and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment and/or Term Loans.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Parent and each Lender under the
applicable Facility of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent and, in the case of any increase in the Revolving
Credit Commitments, each L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Parent may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the aggregate amount of the
Revolving Credit Commitments and/or the Term Loans are increased in accordance
with this Section, the Administrative Agent and the Borrowers shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase(s). The Administrative Agent shall promptly notify the Parent and
the Lenders of the final allocation of such increase(s) and the Increase
Effective Date. As of the Increase Effective Date for any increase of the Term
Loans, the amortization schedule for the Term Loans set forth in Section 2.08(c)
shall be amended to increase the then-remaining unpaid installments of principal
by an aggregate amount equal to the

-53-



--------------------------------------------------------------------------------



 



additional Term Loans being made on such date, such aggregate amount to be
applied to increase such installments ratably in accordance with the amounts in
effect immediately prior to such Increase Effective Date. Such amendment may be
signed by the Administrative Agent on behalf of the Lenders.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists or would result from such increase
(including pro forma compliance with Section 7.11 hereof giving effect thereto).
The additional Term Loans shall be made by the Term Lenders participating
therein pursuant to the procedures set forth in Section 2.02.
     (f) Ratability. Unless otherwise agreed by the Administrative Agent and all
Lenders under the Revolving Credit Facility, the Parent shall prepay any
Revolving Credit Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section or the addition of new Revolving
Credit Lenders under this Section.
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

-54-



--------------------------------------------------------------------------------



 



     2.16 Multiple Borrower Provisions. The Obligations of the Borrowers shall
be joint and several in nature. CDI Vessel hereby irrevocably appoints the
Parent as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to CDI Vessel hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Parent, whether or not CDI Vessel joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to CDI Vessel.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if a Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Borrower by
a Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

-55-



--------------------------------------------------------------------------------



 



     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by a Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or any L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other

-56-



--------------------------------------------------------------------------------



 



Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or such L/C Issuer
is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, each Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
such Borrower to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
each Borrower shall also pay accrued interest on the amount so prepaid or
converted by it.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans (i) in respect to the applicable
amount and Interest Period referred to in the preceding clause (a), or (ii) in
the circumstances referred to in the preceding clauses (b) and (c), shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon

-57-



--------------------------------------------------------------------------------



 



receipt of such notice, the applicable Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the applicable
Borrower or Borrowers will pay to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the

-58-



--------------------------------------------------------------------------------



 



applicable Borrower or Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent shall be
conclusive absent manifest error. The Parent shall pay (or cause to be paid) to
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof. Upon request by the
Parent, a Lender or L/C Issuer shall also provide a certificate that such Lender
or L/C Issuer is generally requesting such compensation from other borrowers
which such Lender or L/C Issuer deems similarly-situated to the applicable
Borrower or Borrowers.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Parent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Parent shall pay (or cause to be
paid) to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Parent shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

-59-



--------------------------------------------------------------------------------



 



     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Parent
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Each Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 (which notice is not
given by other similarly situated Lenders) and does not subsequently designate a
different Lending Office or assign its rights and obligations hereunder to
another of its offices, branches or affiliates as provided above, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Parent may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of each Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

-60-



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or either copies transmitted by electronic transmission or
telecopies (followed, in each case, promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Guaranties;
     (ii) a Note executed by each Borrower in favor of each Lender requesting a
Note;
     (iii) executed counterparts of the Security Documents, together with:
     (A) certificates representing the Equity Interests pledged pursuant to the
Security Documents (other than certificates representing Equity Interests in
Subsidiaries of Horizon that have been released from encumbrances but have not
been made physically available on the Closing Date), accompanied by undated
stock powers executed in blank and instruments evidencing any indebtedness
pledged thereunder, all indorsed in blank,
     (B) proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the liens and security
interests created under the Security Documents covering the Collateral described
in the Security Documents,
     (C) any landlord waivers and access letters reasonably requested by the
Administrative Agent with respect to real property interests of the Borrowers
and their Subsidiaries (including Horizon);
     (D) completed lien searches, dated on or before the date of the initial
Credit Extension, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party or any
Subsidiary of any Loan Party as debtor, together with copies of such other
financing statements, and
     (E) evidence that all other action that the Administrative Agent may
reasonably deem necessary in order to perfect the liens and security interests

-61-



--------------------------------------------------------------------------------



 



created under the Security Documents has been completed (other than the filings
referred to in clause (B) above);
     (iv) an incumbency certificate executed by the Responsible Officer(s) of
each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer authorized to act as a Responsible Officer in connection
with each Loan Document to which such Loan Party is a party;
     (v) copies, certified by the Secretary or Assistant Secretary (or other
appropriate Responsible Officer) of the applicable Loan Party, of all
resolutions and other appropriate authorizing actions taken or to be taken by or
on behalf of each Loan Party authorizing and approving the execution, delivery
and performance of all Loan Documents to which such Loan Party is a party, which
resolutions or authorizing actions have not been revoked, modified, amended or
rescinded and are in full force and effect as of the Closing Date;
     (vi) such Organizational Documents, certified by the Secretary or Assistant
Secretary (or other appropriate Responsible Officer) of the applicable Loan
Party, and/or certificates of good standing or similar certificates or
instruments as the Administrative Agent may reasonably require to evidence that
each Loan Party is duly organized or formed, and that each Borrower and each
Guarantor is validly existing, in good standing and (if applicable) qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vii) a favorable legal opinion of (A) Fulbright & Jaworski L.L.P., counsel
to the Loan Parties, and (B) General Counsel of the Parent, each addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties (or any of them) and the Loan Documents as the Administrative Agent may
reasonably request;
     (viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
to be obtained by any Loan Party in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
     (ix) a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) a calculation of the pro forma Consolidated Leverage
Ratio as of the last day of the fiscal quarter of the Parent most recently ended
as of the Closing Date, giving pro forma effect to the Transaction;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

-62-



--------------------------------------------------------------------------------



 



     (xi) endorsements naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies required to be maintained pursuant to the Loan Documents with
respect to the properties of the Borrowers and their Subsidiaries (including
Horizon) forming part of the Collateral; and
     (xii) evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released.
     (b) The Lenders shall have received, in form and substance satisfactory to
each of them, such financial, business and other information regarding each of
the Borrowers, Horizon and their respective Subsidiaries and businesses as they
shall have timely and reasonably requested, including, if so requested,
information as to possible contingent liabilities, tax matters, collective
bargaining agreements, compensation and retention agreements with the management
of Horizon, and other arrangements with employees, certain material agreements,
and the annual (or other audited) financial statements of the Parent and its
Subsidiaries and Horizon and its Subsidiaries for the fiscal years ended 2004,
2005, and 2006;
     (c) The following shall have occurred:
     (i) All conditions precedent to the Horizon Acquisition shall have been, or
shall be concurrently with the Closing Date, satisfied or waived in accordance
with the terms of the Horizon Merger Agreement (other than the deposit of the
cash portion of the Aggregate Consideration with the Exchange Agent (as such
terms are defined in the Horizon Merger Agreement), which deposit shall be made
concurrently with the making of the initial Credit Extensions hereunder and,
concurrently with the making of the Credit Extensions hereunder, the Horizon
Acquisition shall be consummated in all material respects in accordance with the
terms of the Horizon Merger Agreement (which shall not have been amended,
supplemented, or otherwise modified in any material respect, or any material
condition therein waived without the prior written consent of the Lenders) and
in compliance in all material respects with the applicable law and regulatory
approvals;
     (ii) The Administrative Agent shall have received evidence that the Horizon
Credit Agreements, have been or concurrently with the Closing Date are being
terminated and all Liens securing obligations under each such agreements have
been or concurrently with the Closing Date are being released;
     (iii) The Administrative Agent shall have received, or shall receive
substantially concurrently, certified copies of a certificate of merger or other
confirmation satisfactory to the Administrative Agent of the consummation of the
Horizon Acquisition in accordance with the laws of the State of Delaware.
     (d) The Lenders shall be reasonably satisfied (i) with the pro forma
capital and ownership structure and the shareholder arrangements of each of the
Borrowers and each of the Guarantors, including, without duplication of any
other requirement of this Section 4.01, the charter and bylaws of each such
Borrower and each such Guarantor and each agreement or

-63-



--------------------------------------------------------------------------------



 



instrument relating thereto, and (ii) that the common equity issuance by the
Parent in exchange, in part, for the equity securities of Horizon, comprising
part of the Aggregate Consideration (as defined in the Horizon Merger Agreement)
has occurred;
     (e) There shall not have occurred any change, occurrence or development
that could reasonably be expected to have a material adverse effect on (i) the
business, operations, results of operations, or financial condition of Horizon
and its Subsidiaries taken as a whole or (ii) the ability of Horizon to
consummate the Horizon Acquisition and all related transactions contemplated by
the Horizon Merger Agreement by the Termination Date (as defined in the Horizon
Merger Agreement), except, in each case, for any such effect attributable to
(x) general regulatory or economic conditions (including prevailing interest
rate and stock market levels) in the United States or the other countries in
which Horizon operates, (y) changes in, or events or conditions generally
affecting the industries in which Horizon operates (including changes to
commodity prices), or (z) the negotiation, announcement, execution, delivery, or
consummation of the transactions contemplated by, or in compliance with, the
Horizon Merger Agreement, since December 31, 2006;
     (f) The Lenders shall have received certification as to the financial
condition and Solvency of the Parent and its Subsidiaries from the chief
financial officer of the Parent after giving effect to the consummation of the
Transaction (to the extent not completed as of the Closing Date) and the
incurrence of indebtedness related thereto;
     (g) There shall be no action, suit, investigation or proceeding pending or,
to the knowledge of either Borrower or Horizon, threatened against Horizon in
any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect on Horizon;
     (h) Receipt of all consents and approvals of Governmental Authorities,
shareholders and third parties (including Hart-Scott-Rodino clearance) and
approvals necessary in connection with the Transaction and the related
financings and other transactions contemplated hereby and expiration of all
applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any material adverse conditions on any
Borrower, Horizon, or their Subsidiaries or such other transactions or that
could seek or threaten any of the foregoing;
     (i) The Administrative Agent shall be satisfied that all Loans made by the
Lenders to any Borrower shall be in full compliance with the Federal Reserve’s
margin regulations;
     (j) [Intentionally left blank];
     (k) [Intentionally left blank];
     (l) The Lenders shall be reasonably satisfied that (i) the Borrowers and
their Subsidiaries (including Horizon) will be able to meet their obligations
under all employee and retiree welfare plans as they are reasonably expected to
accrue and mature, (ii) the employee benefit plans of the Borrowers and their
ERISA Affiliates (including Horizon) are, in all material respects, funded in
accordance with the minimum statutory requirements, (iii) no “reportable event”
(as defined in Section 4043(c) of ERISA, but excluding events for which
reporting has been waived) has occurred as to any such employee benefit plan,
and (iv) no termination of, or

-64-



--------------------------------------------------------------------------------



 



withdrawal from, any such employee benefit plan has occurred or is contemplated
that could reasonably be expected to result in a liability that is material to
the Borrowers and their Subsidiaries taken as a whole (giving effect to the
Transaction);
     (m) The Lenders shall have received and be satisfied with a pro forma
consolidated balance sheet for the Parent and Horizon on a combined basis as of
September 30, 2007;
     (n) The Lenders shall have received pro forma forecasts prepared by
management of the Parent, in form and substance satisfactory to the Lenders and
based upon such assumptions, information, qualifications and other matters as
the Parent’s management may have reasonably relied in good faith (including
financial information regarding Horizon and its Subsidiaries provided to it), of
consolidated balance sheets, income statements and cash flow statements of the
Parent and Horizon on a combined basis, on a quarterly basis for the Parent’s
2007 fiscal year, and on an annual basis for the Parent’s fiscal years 2008
through and including 2011;
     (o) The Administrative Agent shall have received copies of all previously
prepared environmental reports, if any, and appraisals (which appraisals shall
not be greater than two (2) years old) of the vessels of the Parent and its
Subsidiaries (including Horizon);
     (p) [Intentionally left blank];
     (q) [Intentionally left blank];
     (r) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require and timely request;
     (s) Any fees required to be paid on or before the Closing Date shall have
been paid unless the receipt thereof on or before the Closing Date is or has
been waived by the recipient thereof;
     (t) The Borrowers shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced in a reasonably
detailed statement and received by the Borrowers prior to or at a reasonable
time on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent);
and
     (u) The Closing Date shall have occurred on or before December 31, 2007.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved

-65-



--------------------------------------------------------------------------------



 



by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender and
L/C Issuer to honor any Request for Credit Extension (other than, for the
avoidance of doubt, a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
     (a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer,
after the Closing Date, to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, (but giving effect to any
knowledge qualifier in such Section with respect to Horizon and its Subsidiaries
only for periods ending prior to the Closing Date, and only for so long as and
to the extent that the information for such periods is included in the
information provided pursuant to the applicable Section). For the avoidance of
doubt, each reference to the “Loan Parties” or “Subsidiaries” in the
representations and warranties made on and as of the date of the initial Credit
Extension shall include Horizon and its applicable Subsidiaries, other than the
references to “Subsidiaries” in Sections 5.05(a) and (b), which references are
qualified as therein provided.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than, for the avoidance of doubt,
a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, if
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or equivalent
power and authority and all requisite governmental licenses,

-66-



--------------------------------------------------------------------------------



 



authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as now conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, if applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of its properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i), or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or equivalent
action, and do not and will not (a) violate the terms of any of such Person’s
Organizational Documents; (b) conflict with or result in any breach of or
default (however denominated) under, or the creation of any Lien under, or
require any payment to be made under any security issued by, or any loan
agreement, indenture or other material agreement to which such Person is a party
or which is binding on its properties; (c) violate any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (d) violate any Law applicable to it.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required to be made
by any Loan Party in connection with (a) the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Documents to which it
is a party or (c) following delivery of the Security Documents pursuant to
Section 6.13, the perfection or maintenance of the Liens created under the
Security Documents to which it is a party except for (i) such authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect, and (ii) filings or other
requisite actions necessary to perfect or establish the priority of Liens
created under the Security Documents, to the extent not required by such
Security Documents. All applicable waiting periods in connection with that
portion of the Transaction occurring under the Horizon Merger Agreement and in
connection with the Loan Parties’ performance under the remainder of the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon such portion of the Transaction or the rights of the Loan
Parties or their Subsidiaries to transfer or otherwise dispose of, or to create
any Lien on, any properties now owned or hereafter acquired by any of them.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is a party hereto or thereto, as the case may
be, enforceable against such Loan Party in accordance with its terms, except as
such enforcement may be limited by Debtor Relief Laws and similar Laws affecting
creditors’ rights generally or providing relief for debtors and subject to
general principles of equity.

-67-



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) Each of the Initial Financial Statements, and to the best knowledge of
each Borrower, the Horizon Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly presents the
consolidated financial condition of the Parent and its Subsidiaries and Horizon
and its Subsidiaries, as applicable, as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries and
Horizon and its Subsidiaries, as applicable, as of the date thereof, including
any such liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of the Parent and its
Subsidiaries and, to the best knowledge of each Borrower, Horizon and its
Subsidiaries, as applicable, dated June 30, 2007, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Parent and its Subsidiaries and Horizon and its Subsidiaries,
as applicable, as of the date thereof and their consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) [Intentionally left blank.]
     (d) Since the date of the most recent financial statements furnished
pursuant to Section 6.01(a) (or, until the date of the initial delivery of
financial statements pursuant to such Section, since the date of the Initial
Financial Statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
     (e) To the best knowledge of the Parent, no Internal Control Event exists
or has occurred since the date of the Initial Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any material financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries on a
consolidated basis.
     (f) The consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to Section 4.01
or Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing when made and, and represented, at the time of delivery, the Parent’s
or CDI Vessel’s, as applicable, good faith best estimate of its future financial
condition and performance.

-68-



--------------------------------------------------------------------------------



 



     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge any Borrower threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Borrower or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely to such Loan Party,
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under, or in breach of, any Contractual Obligation to which it is a
party or by which it is bound that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. The Borrowers and their Subsidiaries
have good and defensible title to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to materially detract from the value thereof to, or the use thereof
in, the business of the Parent, CDI Vessel and their Subsidiaries. The property
of Borrowers and their Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.
     5.09 Environmental Compliance.
     (a) The Borrowers and their Subsidiaries are in compliance with all
applicable Environmental Laws, and have no liability under any Environmental
Laws, except for such non-compliance or liability which would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (b) The Borrowers and their Subsidiaries hold all Environmental Permits
(each of which is in full force and effect) necessary for the operation of its
business and for the use of any property owned, leased, or otherwise operated by
them, except for such Environmental Permits the failure to hold which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (c) There (i) are no pending or, to the knowledge of any Borrower,
threatened, claims against any Borrower or any of their Subsidiaries under any
Environmental Laws, and, (ii) neither Borrower nor any of their Subsidiaries has
received any written notice of alleged non-compliance with applicable
Environmental Laws or Environmental Permits which, in each case, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable

-69-



--------------------------------------------------------------------------------



 



Borrower or the applicable Subsidiary operates, except to the extent that
reasonable self insurance meeting the same standards is maintained with respect
to such risks.
     5.11 Taxes. The Borrowers and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower or any of their Subsidiaries that would, if
made, have a Material Adverse Effect. Except as set forth on Schedule 5.11,
neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement with any Person that is not a Loan Party or Subsidiary thereof.
     5.12 ERISA Compliance.
     (a) Except where the failure to comply therewith, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with applicable Laws. Except as could not
reasonably be expected to have a Material Adverse Effect, each Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 4.12 of the Code and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan.
     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred that would reasonably be expected to
result in an Event of Default and (ii) in each case except as could not
reasonably be expected to have a Material Adverse Effect, either individually or
in the aggregate, (A) neither Borrower nor any ERISA Affiliate has incurred any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), (B) neither
Borrower nor any ERISA Affiliate has incurred any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, and (C) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that is subject to Section 4069 or 4212(c) of ERISA.
     (d) The aggregate actuarial present value of accumulated plan benefit
liabilities of each Pension Plan (determined utilizing the assumptions specified
for funding purposes in the most recent actuarial valuation for each such
Pension Plan) did not, as of the end of the most recent plan year, exceed the
aggregate fair market value of the assets of such Pension Plan by an amount that
is material to the Parent and its Subsidiaries, taken as a whole. The aggregate
actuarial present value of all accumulated post-retirement benefit obligations
of the Parent and its

-70-



--------------------------------------------------------------------------------



 



ERISA Affiliates (determined utilizing the assumptions used for purposes of
Statement of Financial Accounting Standards No. 106) under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA), as of the most
recent valuation dates reflected in the Parent’s annual financial statements
contained in the Parent’s most recent Form 10-K (or, prior to delivery by the
Parent of its initial 10-K, contained in the Initial Financial Statements), are
reflected on such financial statements in accordance with the Statement of
Financial Accounting Standards No. 106.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrowers
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens (other than those created under the Security Documents and any
applicable Permitted Liens). As of the Closing Date, the Borrowers have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrowers have been validly issued and are fully paid
and nonassessable.
     5.14 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of any Borrower individually or of
any Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
     (b) None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which either of them or any of their Subsidiaries is a party or by which
either of them is bound, and all other matters known to either of them, that,
individually or in the aggregate, could, if breached or violated by, enforced
against, or adversely determined in relation to, any Borrower or any of their
Subsidiaries, reasonably be expected to result in a Material Adverse Effect. No
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial

-71-



--------------------------------------------------------------------------------



 



information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each Borrower and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees binding on it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Taxpayer Identification Number. As of the Closing Date, each
Borrower’s true and correct U.S. taxpayer identification number is set forth on
Schedule 10.02, and after the Closing Date, as disclosed by such Borrower in
writing to the Administrative Agent.
     5.18 Intellectual Property; Licenses, Etc. The Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person unless such failure to own or
possess the right to use such IP Rights would not reasonably be expected to have
a Material Adverse Effect. To the best knowledge of each Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Borrower or
any of their Subsidiaries infringes upon any rights held by any other Person in
a manner that would reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of each Borrower, threatened, against any Borrower or any of their
Subsidiaries, or their use thereof, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     5.19 Intentionally Left Blank.
     5.20 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.21 Off-Balance Sheet Liabilities. Except to the extent that any lease by
the Parent or any of its Subsidiaries of the Port of Iberia facility following
its sale constitutes an Off-Balance Sheet Liability, neither Borrower nor any of
their Subsidiaries has any liability in respect of any Off-Balance Sheet
Liabilities.
     5.22 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

-72-



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of
its Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing selected by the Parent and reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement and
(ii) an opinion of such Registered Public Accounting Firm independently
assessing the Parent’s internal controls over financial reporting in accordance
with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2, and
Section 404 of Sarbanes-Oxley, in each case, so long as the foregoing are in
effect and so long as therein required and applicable to the Parent, and
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
     (c) as soon as available, but in any event within 30 days following the end
of each fiscal year of the Parent (i) forecasts prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its respective Subsidiaries for each
of the immediately succeeding three years and (ii) the business plan of the
Parent and its respective Subsidiaries for the immediately following fiscal
year; and

-73-



--------------------------------------------------------------------------------



 



As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender (except as provided in Section 6.02(a)):
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent and delivered to the Administrative Agent;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Borrower by independent accountants in connection with the
accounts or books of the Parent or any Subsidiary, or any audit of any of them;
     (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (e) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Parent posts such documents, or provides a link thereto on the Parent’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-

-74-



--------------------------------------------------------------------------------



 



party website or whether sponsored by the Administrative Agent); provided that:
(i) the Parent shall, upon request of the Administrative Agent, deliver paper
copies of such documents to the Administrative Agent for any Lender that
requests paper copies until the Administrative Agent notifies the Parent to
cease delivering paper copies and (ii) the Parent shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting by it of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Parent shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive or proprietary) with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials so marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not so marked “PUBLIC” as being suitable only for posting on
a portion of the Platform not designated “Public Investor.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:

     (a) of the occurrence of any Default;
     (b) of any occurrence or event that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including, if any of the same
resulted in or could be reasonably be expected to result in a Material Adverse
Effect, (i) breach or non-performance of, or any default under, a Contractual
Obligation of a Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between a Borrower or any Subsidiary and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any

-75-



--------------------------------------------------------------------------------



 



litigation or proceeding affecting a Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event, upon any Borrower obtaining
knowledge thereof;
     (d) of any material change in accounting policies or financial reporting
practices by the Parent and the Subsidiaries taken as a whole;
     (e) of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Parent’s determination at any time of the
occurrence or existence of any Internal Control Event; and
     (f) any public offering of Equity Interests of the Parent, each such notice
to be delivered to the Administrative Agent not less than five Business Days
after the occurrence of such event.
     Each notice pursuant to this Section 6.03 other than Section 6.03(f) shall
be accompanied by a statement of a Responsible Officer of the Parent or CDI
Vessel setting forth details of the occurrence referred to therein and stating
what action the Parent or CDI Vessel has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, CDI Vessel or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof, in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

-76-



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Parent, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, except to the extent reasonable self insurance meeting the
same standards is maintained. Each Loan Party shall cause the Administrative
Agent to be named at all times as loss payee for the benefit of the Lenders in
respect of each property or casualty insurance policy that such Loan Party is
required to maintain under this Section with respect to the Collateral, and at
all times as an additional insured party in respect of each liability insurance
policy that such Loan Party is required to maintain under this Section.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. (a)  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent, CDI Vessel or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent, CDI Vessel or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives of the Administrative Agent
and each Lender to visit and inspect its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Parent or CDI Vessel, as applicable, and subject to
applicable safety standards, applicable privilege and confidentiality
restrictions, and restrictions of owners of such records or properties who are
neither the Parent nor any Subsidiary; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
     6.11 Use of Proceeds. (a) Use the proceeds of the Credit Extensions made on
the Closing Date to (i) finance in part the Horizon Acquisition, (ii) refinance
certain Indebtedness of the Borrowers, Horizon and their Subsidiaries existing
on the Closing Date (including without limitation existing Indebtedness of CDI
Vessel under the Existing Credit Agreement), (iii) pay fees and expenses
incurred in connection with the foregoing, the related equity issuance by the
Parent, the entering into and funding of the Facilities, and all related
transactions, or (iv) any combination of the foregoing matters; and (b) use the
proceeds of all other Revolving Credit Loans and use the Letters of Credit to
provide ongoing working capital and for other general

-77-



--------------------------------------------------------------------------------



 



corporate purposes, including future Acquisitions, of the Borrowers and their
Subsidiaries not in violation of any Law or of any Loan Document.
     6.12 Material Contracts. Perform and observe all the terms and provision of
each Material Contract to be performed and observed by it, maintain each such
Material Contract in full force and effect and enforce each such Material
Contract in accordance with its terms, except, in any case described in this
Section 6.12, where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     6.13 Collateral; etc.
     (a) With respect to any property (other than any Excluded Property)
acquired after the Closing Date by any Loan Party, including without limitation
pursuant to Section 7.02(h), and any property that ceases to be Excluded
Property promptly (i) execute and deliver to the Administrative Agent such
amendments or addendums to the Security Documents or such other documents as the
Administrative Agent reasonably deems necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property (subject only to applicable Permitted Liens),
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be reasonably requested by the Administrative Agent, in each
case within a reasonable time following the applicable requests of the
Administrative Agent and receipt of applicable documents, if any.
     (b) With respect to any new Subsidiary (other than, (y) a Subsidiary that,
promptly upon its formation incurs Indebtedness pursuant to Section 7.03(h), to
the extent such Subsidiary is prohibited under the documents governing such
Indebtedness from taking any of the following actions and (z) in the case of
clause (iii) below, a Foreign Subsidiary, and in the case of all clauses below,
an Immaterial Foreign Subsidiary or an Excluded Foreign Subsidiary) created or
acquired after the Closing Date, including without limitation pursuant to
Section 7.02(h), (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Immaterial Foreign Subsidiary or an
Excluded Foreign Subsidiary), by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments or addendums to the Security
Documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests of such new Subsidiary that
is owned by such Loan Party (subject only to applicable Permitted Liens),
(ii) deliver to the Administrative Agent the certificates (if any) representing
such Equity Interests, together with undated stock powers or share transfer
forms, in blank, executed and delivered by a duly authorized officer of the
applicable Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Subsidiary Guaranty and the Security Documents and (B) to take such actions
necessary to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the collateral described
in the Security Documents with respect to such new Subsidiary (subject only to
applicable Permitted Liens), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent, and (iv) if requested by

-78-



--------------------------------------------------------------------------------



 



the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, in each case within a reasonable time following the applicable requests
of the Administrative Agent and receipt of applicable documents, if any.
     (c) With respect to (i) any new Excluded Foreign Subsidiary (other than an
Immaterial Foreign Subsidiary) created or acquired after the Closing Date by any
Loan Party, including without limitation pursuant to Section 7.02(h), and
(ii) any Excluded Foreign Subsidiary of a Loan Party which Subsidiary is
existing on the Closing Date but whose Equity Interests are not subject to a
Foreign Pledge Agreement, if such Excluded Foreign Subsidiary ceases to be an
Immaterial Foreign Subsidiary, promptly (A) execute and deliver to the
Administrative Agent such amendments or addendums to the Security Documents or
such other documents as the Administrative Agent deems necessary and requests in
order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject only to
applicable Permitted Liens) in the Equity Interests of such Subsidiary that is
owned by the applicable Loan Party, (provided that in no event shall more than
66% of the total outstanding Equity Interests of any such Excluded Foreign
Subsidiary be required to be so pledged), and (B) deliver to the Administrative
Agent the certificates (if any) representing such Equity Interests, together
with undated stock powers or share transfer forms, in blank, executed and
delivered by a duly authorized officer of the applicable Loan Party, and take
such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, in each case within a reasonable time
following the applicable requests of the Administrative Agent and the receipt of
any applicable documents.
     (d) In the event that the Parent does not consummate a sale of its Port of
Iberia facility within twelve months of the Closing Date, the Parent shall
promptly after the end of such twelve month period (or such longer period as may
be agreed to by the Administrative Agent in its sole discretion), (a) execute
and deliver to the Administrative Agent a Mortgage with respect to such Port of
Iberia facility, and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require in order to perfect and maintain the validity, effectiveness
and priority of such Mortgage and the Liens intended to be created thereunder.
     6.14 Governmental Authorizations. If any filing, notice to, registration
with, or consent or other action of any Governmental Authority is required to be
made or obtained by any Borrower or any of their Subsidiaries under Law
applicable to any of them to permit any Foreign Subsidiary to make payments on
any intercompany note made by it or any Restricted Payments to any other
Subsidiary or any Borrower, as applicable, promptly take such actions as are
reasonably necessary to obtain permission for such Foreign Subsidiary to make
such note payments or Restricted Payments without further Governmental Authority
approval.

-79-



--------------------------------------------------------------------------------



 



     6.15 Compliance with Environmental Laws. In each case, to the extent that
the failure to do or cause to be done any of the following actions would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) comply, and cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither Borrower
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
     6.16 Further Assurances. Promptly upon request by, and receipt of any
applicable information and documents from, the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, neither Borrower shall, nor shall either permit
any of its Subsidiaries to, directly or indirectly:
     7.01 Liens. Create, incur, assume or permit to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens created pursuant to any Loan Document;

-80-



--------------------------------------------------------------------------------



 



     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) neither the property nor the
description of the property covered thereby is changed other than as a result of
Maintenance Capital Expenditures, (ii) the amount secured or benefited thereby
is not increased other than as contemplated by Section 7.03(b), (iii) the direct
or any contingent obligor with respect thereto is not changed other than in a
transaction that is not prohibited by Section 7.04, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
     (c) Liens for taxes, assessments, other governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’, landlords’, or other like Liens, including common law maritime Liens
or Liens under the Federal Maritime Lien Act or similar state statutes, arising
in the ordinary course of business for amounts which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves in accordance
with GAAP with respect thereto are maintained on the books of the applicable
Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.03(e) or Section
7.03(j); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the principal
amount of the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;
     (j) [Intentionally left blank];

     (k) [Intentionally left blank];
     (l) [Intentionally left blank];

-81-



--------------------------------------------------------------------------------



 



     (m) Liens on leasehold interests of any Borrower or any Subsidiary created
by the lessor of the applicable leased premises in favor of a mortgagee of such
premises;
     (n) [Intentionally left blank];
     (o) Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (p) Liens incurred in the ordinary course of business of any Borrower or
any Subsidiary arising from vessel chartering, operations, drydocking,
maintenance, the furnishing of supplies or fuel to vessels and crews wages, in
each case (i) of a maritime lien nature and (ii)  for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (q) Liens on the property or assets of a Person which becomes a Subsidiary
after the date hereof securing Indebtedness permitted by Section 7.03(n);
provided that (i) such Liens existed at the time such Person became a Subsidiary
and were not created in anticipation thereof, (ii) no such Lien is spread to
cover any additional property or assets after the time such Person becomes a
Subsidiary, and (iii) the amount of Indebtedness secured thereby is not
increased;
     (r) Liens securing Indebtedness (other than Guaranties) permitted under
Section 7.03(h); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such indebtedness and (ii) the
principal amount of the Indebtedness secured thereby does not exceed the amount
of the costs and expenses of engineering, procurement, construction, and
financing of the applicable asset;
     (s) Liens in favor of a banking or brokerage institution arising by
operation of law or otherwise encumbering deposits or securities (including the
right of set-off) held by such institution, in each case which arise in the
ordinary course of business in connection with the provision of deposit or
security account services and are within the general parameters customary in the
banking or brokerage industry; and
     (t) Liens (other than blanket Liens) not otherwise permitted by any other
clause of this Section 7.01, encumbering assets other than vessels, which secure
Indebtedness in an aggregate outstanding principal amount not exceeding
$20,000,000 at any time.
     7.02 Investments. Make any Investments, except:

     (a) Investments existing on the date hereof and listed on Schedule 7.02;
     (b) Investments held by any Borrower or any Subsidiary in the form of Cash
Equivalents;

-82-



--------------------------------------------------------------------------------



 



     (c) Investments consisting of loans or advances to officers, directors and
employees of any Borrower and its Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time outstanding, for ordinary business purposes;
     (d) Investments of the Parent or CDI Vessel in the Parent, CDI Vessel or
any Subsidiary Guarantor or in any Person that becomes a Subsidiary Guarantor
contemporaneously with such Investment, or, subject to the final clause of this
Section 7.02, any Foreign Subsidiary, and Investments of any Subsidiary in the
Parent or CDI Vessel or in another Subsidiary Guarantor or in any Person that
becomes a Subsidiary Guarantor substantially contemporaneously with the making
of such Investment, or, subject to the final clause of this Section 7.02, any
Foreign Subsidiary;
     (e) Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled customers and suppliers to the
extent reasonably necessary in order to prevent or limit loss or received in
connection with the bankruptcy or reorganization of its customers and suppliers;
     (f) (i) Guarantees permitted by Section 7.03, and (ii) Guarantees by any
Borrower or any Subsidiary for the performance or payment obligations of any
Borrower or any Wholly Owned Subsidiary, which obligations were incurred in the
ordinary course of business and do not constitute Indebtedness;
     (g) Investments in joint ventures, if each of the following conditions is
satisfied: (i) immediately before and after giving effect to such Investment, no
Default shall have occurred and be continuing and (ii) the aggregate amount of
all such Investments, net of the aggregate amount of consideration received from
the Dispositions of all Investments theretofore made pursuant to this
Section 7.02(g), shall not exceed $100,000,000 on a cumulative basis since the
Closing Date;
     (h) Investments as a result of Acquisitions, if each of the following
conditions is satisfied: (i) immediately before and after giving effect to such
Acquisition, no Default shall have occurred and be continuing, (ii) the
Consolidated Leverage Ratio, calculated on a pro forma basis after giving effect
to such Acquisition, including any Indebtedness incurred in connection
therewith, shall be less than 2.75 to 1.00, (iii) such Acquisition shall not be
opposed by the board of directors or similar governing body of the Person or
assets being acquired, (iv) the acquired Person or assets are in substantially
the same business as the Parent or any of its Subsidiaries or any business
reasonably related or incidental thereto and (v) the Parent or CDI Vessel
complies (or causes compliance with) all requirements of Section 6.13 with
respect to the acquired Person or assets;
     (i) cash Investments consisting of Capital Expenditures permitted pursuant
to Section 7.12;
     (j) Investments in any Person to the extent such Investment represents the
non-cash portion of consideration received for a Disposition of any property
that was made pursuant to and in compliance with Section 7.05;

-83-



--------------------------------------------------------------------------------



 



     (k) any Investments received solely in exchange for Equity Interests
consisting of common stock of the Parent (excluding any Equity Interests that
would constitute Indebtedness);
     (l) Swap Contracts conforming to the description in Section 7.03(d);
     (m) Investments consisting of intercompany Indebtedness permitted to be
incurred under, and complying with the requirements of, Section 7.03; and
     (n) Investments not otherwise permitted by any other clause of this
Section 7.02 which do not exceed, in the aggregate, $50,000,000 on a cumulative
basis since the Closing Date.
Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to
the contrary, in no event shall aggregate Investments in all Subsidiaries that
are neither Loan Parties nor Foreign Subsidiaries whose Equity Interests are
pledged pursuant to a Foreign Pledge Agreement, including Investments as a
result of Acquisitions, exceed $50,000,000.
     7.03 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness, except:

     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness existing on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewal or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no more
restrictive in any material respect to the Loan Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the range of the
market interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;
     (c) Guarantees of any Borrower or any Subsidiary in respect of
(i) Indebtedness otherwise permitted hereunder and (ii) Indebtedness of joint
ventures in which such Person owns Equity Interests in an aggregate amount not
to exceed $50,000,000;
     (d) obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not

-84-



--------------------------------------------------------------------------------



 



for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party other than as a result of offset or similar rights;
     (e) Indebtedness in respect of capital leases, and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $30,000,000, and
refinancings, refundings, extensions and renewals of any such Indebtedness;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewal or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no more
restrictive in any material respect to the Loan Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the range of the
market interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;
     (f) unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;
     (g) unsecured Indebtedness that (A) at the time of its incurrence, has no
maturity earlier than 12 months after the Term Loan Maturity Date and the
Revolving Loan Maturity Date, (B) does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof prior to maturity, and
(C) is subject to covenants, terms, and conditions which are no more restrictive
than the covenants, terms, and conditions of this Agreement;
     (h) Indebtedness incurred by a Wholly Owned Subsidiary of the Parent for
the construction of a vessel, provided that (i) such Subsidiary is a Domestic
Subsidiary created for the purpose of constructing and owning such vessel and
owns no other material assets, (ii) such Subsidiary is the sole owner of such
vessel, (iii) neither the Parent nor any of its other Subsidiaries (A) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) for such Indebtedness or (B) is directly or
indirectly liable as a guarantor or otherwise of such Indebtedness, except that
the Parent or any Subsidiary may provide an unsecured Guarantee in favor of the
United States Maritime Administration with respect to any such Indebtedness
Guaranteed by the United States Maritime Administration, (iv) all expenditures
with respect to the construction of the vessel are made in compliance with
Section 7.12; and (v) the aggregate amount of all such Indebtedness incurred
pursuant to this Section 7.03(h) shall not exceed $150,000,000 at any one time
outstanding;

-85-



--------------------------------------------------------------------------------



 



     (i) in the case of the Parent, CDI Vessel or any Subsidiary which is a Loan
Party, Indebtedness owed to the Parent, CDI Vessel or any other Loan Party,
provided that in each case such Indebtedness shall (i) be permitted by
Section 7.02 and (ii) be subordinated to the Obligations on the terms set forth
on Annex I to Schedule 7.03, or on other terms reasonably acceptable to the
Administrative Agent;
     (j) Indebtedness in respect of sale and leaseback transactions to the
extent otherwise permitted under Section 7.01(i) and Section 7.05(e);
     (k) [Intentionally left blank];
     (l) [Intentionally left blank];
     (m) [Intentionally left blank]; and
     (n) Indebtedness of a Person which becomes a Subsidiary after the date
hereof in an aggregate outstanding principal amount not exceeding, together with
all the aggregate outstanding principal amount of all other Indebtedness
pursuant to this Section 7.03(n), $50,000,000 at any time, provided that
(i) such indebtedness existed at the time such Person became a Subsidiary and
was not created in anticipation thereof, (ii) neither Borrower nor any of its
other Subsidiaries (A) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) for
such Indebtedness or (B) is directly or indirectly liable as a guarantor or
otherwise of such Indebtedness, and (iii) immediately after giving effect to the
acquisition of such Person by the Parent, CDI Vessel or any of its Subsidiaries
no Default or Event of Default shall have occurred and be continuing.
     7.04 Fundamental Changes. Other than (i) a merger of the Parent, CDI Vessel
or a Domestic Subsidiary to effectuate a reincorporation or statutory conversion
in another state of the United States or (ii) a statutory conversion in any
state of the United States, in either case upon at least 30 days’ prior written
notice to the Administrative Agent, merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
     (a) any Subsidiary may merge with or dissolve into (i) the Parent or CDI
Vessel, provided that the Parent or CDI Vessel, as applicable, shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Subsidiary Guarantor is merging with or dissolving into
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Parent or CDI Vessel or to
another Subsidiary, and may thereafter liquidate or dissolve if applicable;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Parent, CDI Vessel or a Subsidiary
Guarantor;

-86-



--------------------------------------------------------------------------------



 



     (c) the Parent or CDI Vessel or any of the Subsidiaries may merge with
another Person to effectuate an Acquisition permitted by Section 7.02(h);
provided that the Parent, CDI Vessel or the applicable Subsidiary is the
acquiring or surviving entity (or, with respect to any merger by a Subsidiary
other than CDI Vessel, the surviving entity becomes a Subsidiary in the
transaction); and provided further that if such merging Subsidiary is a
Guarantor, the surviving entity becomes a Guarantor and complies with the
requirements for new Guarantors under Section 6.13; and
     (d) the Parent or any Subsidiary may Dispose of all of the Equity Interests
of any Subsidiary in accordance with Section 7.05(n).
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except (without duplication):
     (a) Dispositions of obsolete, surplus or worn out property or property that
is no longer used or useful for the business of the Parent, CDI Vessel or any
Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;
     (b) Dispositions of inventory and Cash Equivalents, charters of vessels,
and leases of equipment, in each case in the ordinary course of business;
     (c) Dispositions of property to the Parent, CDI Vessel or a Wholly Owned
Subsidiary; provided that if the transferor of such property is the Parent, CDI
Vessel, or a Subsidiary Guarantor, the transferee thereof must either be the
Parent, CDI Vessel or a Subsidiary Guarantor;
     (d) (i) Dispositions permitted by Section 7.04, and (ii) Restricted
Payments permitted by Section 7.06;
     (e) Dispositions in connection with any sale and leaseback transaction
otherwise permitted hereunder in an amount not to exceed $10,000,000 in the
aggregate for any fiscal year;
     (f) Dispositions in the ordinary course of business, in one transaction or
a series of related transactions, of assets (other than Equity Interests of
Subsidiaries) of either Borrower or its Subsidiaries with a fair market value
not exceeding $2,500,000 for each such Disposition and $2,500,000 in the
aggregate for all such Dispositions in any fiscal year;
     (g) [Intentionally left blank];

     (h) the Disposition of assets received pursuant to Section 7.02(e)(ii);
     (i) the grant in the ordinary course of business of any non-exclusive
license of patents, trademarks, registrations therefor and other similar
intellectual property;
     (j) any Disposition of assets pursuant to (i) a condemnation,
appropriation, seizure or similar taking or proceeding by a Governmental
Authority or (ii) the requirement of, or at the direction of, a Governmental
Authority;

-87-



--------------------------------------------------------------------------------



 



     (k) [Intentionally left blank];
     (l) Dispositions of assets, other than Collateral, constituting non-cash
contributions to a joint venture to the extent such Investment is permitted
pursuant to Section 7.02(g) (for the purpose of determining compliance with the
limitations of such Section, the assets shall be valued at the value attributed
thereto in the applicable joint venture agreement or, if greater, fair market
value);
     (m) The exchange of any vessel (other than a vessel that is subject to a
Vessel Mortgage) for any vessel of equivalent value (including any cash or Cash
Equivalents necessary in order to achieve an exchange of equivalent value);
     (n) The Parent or any Subsidiary may Dispose of (including by means of a
merger of such Subsidiary) the Equity Interests of a Subsidiary (other than CDI
Vessel); provided that (i) no less than all of the Equity Interests of the
Parent and its Subsidiaries in the applicable Subsidiary are Disposed of
concurrently, (ii) all such Dispositions shall be made for fair market value and
(iii) the Subsidiary so Disposed of shall not, on an aggregate basis with all
other Subsidiaries Disposed of pursuant to this Section 7.05(n), account for
(y) assets having an aggregate book value of greater than 5% of the consolidated
total assets of the Parent and its Subsidiaries or (z) Consolidated EBITDA
exceeding 5% of the Consolidated EBITDA of the Parent, in each case determined
as of the end of the fiscal quarter most recently ended;
     (o) The granting of any Lien permitted hereunder and dispositions of
property subject to any such Lien that is transferred to the lienholder or its
designee in satisfaction or settlement of such lienholder’s claim;
     (p) Dispositions of assets (other than a vessel that is subject to a Vessel
Mortgage) not otherwise permitted under this Section 7.05; provided that (i) at
the time of such Disposition, no Default shall exist or would result from such
Disposition and (ii) the aggregate book value of all assets Disposed of in
reliance on this clause (p) from and after the Closing Date, together with the
aggregate book value of the assets of all Subsidiaries Disposed of pursuant to
clause (n) above since the Closing Date, shall not exceed 15% of the total book
value of all assets of the Parent and its Subsidiaries as of the end of the most
recent fiscal quarter of the Parent;
provided, however, that any Disposition pursuant to clauses (a) through (e),
(j)(ii), (m), (n) and (p) shall be for fair market value.
For purposes of determining compliance with this Section 7.05, the fair market
value of any property Disposed of for consideration not consisting entirely of
cash shall be the sum of the cash portion of the consideration, if any, and the
fair market value of the non-cash portion of the consideration, as reasonably
determined by the Parent in good faith.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may declare and make Restricted Payments to the Parent,
CDI Vessel, the Guarantors and any other Person that owns an Equity Interest in
such Subsidiary,

-88-



--------------------------------------------------------------------------------



 



ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
     (b) the Parent, CDI Vessel and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; and
     (c) so long as no Default shall have occurred and be continuing or would
occur as a result thereof (i) the Parent, CDI Vessel and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests and (ii) the Parent may purchase,
redeem or otherwise acquire Equity Interests issued by it provided that with
respect to this clause (ii) the aggregate price paid for all such purchased,
redeemed, or otherwise acquired Equity Interests after the Closing Date may not
exceed, on a cumulative basis since the Closing Date, $100,000,000.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent,
CDI Vessel and the Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent, CDI Vessel or such Subsidiary as would be obtainable by the Parent,
CDI Vessel or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions as follows: (i) transactions between
or among the Parent, CDI Vessel and any Subsidiary Guarantor or between and
among any Subsidiary Guarantors; (ii) any Restricted Payment permitted by
Section 7.06; (iii) Investments permitted under Section 7.02(d); (iv) loans and
advances permitted under Section 7.02(c) and Guarantees permitted under
Section 7.02(f); (v) the performance of employment, equity award, equity option
or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by the Parent, CDI Vessel or any Subsidiary in the ordinary course of its
business with its employees, officers and directors; (vi) the performance of any
agreement set forth under Schedule 7.08 and as in effect on the date hereof or
as otherwise in a form as provided on such Schedule; and (vii) fees and
compensation to, and indemnity provided on behalf of, officers, directors, and
employees of the Parent, CDI Vessel or any Subsidiary in their capacity as such,
to the extent such fees and compensation are customary.
     7.09 Burdensome Agreements. Except for restrictions and conditions
(1) imposed by Law, (2) existing on the date hereof, together with each
extension, renewal, amendment or modification to the extent it does not expand
the scope of any such restriction or condition or otherwise make the same more
restrictive, (3) of a customary nature contained in agreements relating to the
Disposition of a Subsidiary otherwise permitted under this Agreement pending
such Disposition, provided such restrictions and conditions apply only to the
Subsidiary that is to be Disposed of, or (4) contained in joint venture
agreements or other similar agreements entered into in the ordinary course of
business in respect to the Disposition or distribution of assets of

-89-



--------------------------------------------------------------------------------



 



such joint venture, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document, or any related document, instrument or
agreement) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Parent, CDI Vessel or any Guarantor or to otherwise transfer
property to the Parent, CDI Vessel or any Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Parent or CDI Vessel or (iii) of the Parent,
CDI Vessel or any Subsidiary to create, incur, assume or permit to exist Liens
on its property to secure the Obligations; provided, however, that this clause
(iii) shall not (A) prohibit any negative pledge incurred or provided in favor
of any holder of a Lien permitted by Section 7.01(f), (i), (q), (r), (s) or (t)
and secured Indebtedness permitted under Section 7.03(e), (h), or (n) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness and (B) apply to customary provisions in leases,
licenses and similar contracts restricting the assignment, encumbrance,
sub-letting or transfer thereof; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
(a) for each fiscal quarter ending on or prior to September 30, 2009, 2.50 to
1.00 and (b) thereafter, 2.75 to 1.00.
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent to be greater than 3.75 to 1.00.
     7.12 Capital Expenditures. Commencing January 1, 2008, make or become
legally obligated to make any Capital Expenditure, except for Capital
Expenditures in the ordinary course of business not exceeding, in the aggregate
for the Parent, CDI Vessel and the Subsidiaries during each fiscal year
$200,000,000; provided however that so long as no Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth above, if not expended in the fiscal year for which it is permitted above,
may be carried over for expenditure in the next following fiscal year; and
provided further that if any such amount is so carried over, it will be deemed
used in the applicable subsequent fiscal year before the $200,000,000 permitted
above for such fiscal year.
     7.13 Amendment of Organizational Documents. Amend any of its Organizational
Documents other than any such amendment (a) made solely in connection with a
transaction that is otherwise permitted under this Agreement and (b) that would
not reasonably be expected to have a Material Adverse Effect.

-90-



--------------------------------------------------------------------------------



 



     7.14 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except (i) as required or permitted by GAAP or (ii) as the
Parent reasonably deems necessary to comply with any Law, or (b) fiscal year.
     7.15 Prepayments, Etc. of Indebtedness. (a) Make any payment, or prepay,
redeem, purchase, defease or otherwise satisfy or make any unscheduled payment,
in each case, prior to the scheduled maturity thereof in any manner (whether
directly or indirectly) any Indebtedness for borrowed money, other than
(i) intercompany Indebtedness, (ii) Indebtedness in connection with a
refinancing, refunding, extension or renewal to the extent such refinancing,
refunding, extension or renewal is permitted by Section 7.03(b), or (e),
(iii) Indebtedness under Swap Contracts permitted by Section 7.03(d),
(iv) secured Indebtedness that becomes due as a result of the Disposition of the
property securing such Indebtedness to the extent that such Disposition is
permitted by Section 7.05, and (v) payments in respect of the Obligations; or
(b) make any payment in violation of any subordination terms of any Indebtedness
for borrowed money.
     7.16 Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, other than (i) any such interest in any Subsidiary
which is, directly or indirectly, a Wholly Owned Subsidiary of the Parent or
(ii) pursuant to an Investment permitted by Section 7.02 (a), or (g).
     7.17 Off-Balance Sheet Liabilities. Create, incur, assume or suffer to
exist any Off-Balance Sheet Liabilities, except to the extent that any lease by
the Parent or any of its Subsidiaries of the Port of Iberia facility following
its sale constitutes an Off-Balance Sheet Liability.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.03, 6.05 (with
respect to any Borrower) 6.10, or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for 30 days after the earlier of (i) the date on which any
Borrower or such Loan Party obtains, or reasonably should have had, knowledge of
such failure and (ii) the date on which any Borrower or such Loan Party receives
notice thereof from the Administrative Agent; or

-91-



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or (iii) any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

-92-



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against any Borrower or any Subsidiary one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), and (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to subject
any Borrower or any Subsidiary to liability individually or in the aggregate in
excess of the Threshold Amount, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and

-93-



--------------------------------------------------------------------------------



 



payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, commitment fees
and Letter of Credit Fees) payable to the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations with respect to Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuers and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the L/C Issuers in proportion
to the respective amounts described in this clause Fifth held by them;
     Sixth, to payment of Obligations with respect to Secured Cash Management
Agreements, ratably among the Cash Management Banks in proportion to the
respective amounts described in this clause Sixth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

-94-



--------------------------------------------------------------------------------



 



Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
          (a) Each of the Lenders and the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions, other than the consultation rights expressly afforded the Borrowers
in Section 9.06.
          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

-95-



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the applicable L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise

-96-



--------------------------------------------------------------------------------



 



authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for either Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless

-97-



--------------------------------------------------------------------------------



 



otherwise agreed among the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers or Syndication or Documentation Agents, if
any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers

-98-



--------------------------------------------------------------------------------



 



and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.10 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender of the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments, payment in full of all Obligations (other than contingent
indemnification Obligations and any Obligations under any Secured Cash
Management Agreement or Secured Hedge Agreement which are not then due and
payable), and expiration or termination of all Letters of Credit, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
     (c) to release any Guarantor from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
     (d) to release any Liens, or to release any Guarantor from its obligations
under the Loan Documents, in each case in accordance with Section 10.17.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Loan Documents pursuant
to this Section 9.10.

-99-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01 or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender, or amend, modify or waive any condition precedent set forth in
Section 4.02 to any Credit Extension under the Revolving Credit Facility
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such Credit Extension to be made)
without the consent of the Required Revolving Credit Lenders;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the proviso immediately
following clause (i) of this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
and provided, further, that only the consent of the Required Revolving Credit
Lenders or Required Term Lenders, as the case may be, shall be necessary to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate with respect to Loans or Letters of Credit under the
applicable Facility;
     (e) change (i) Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(d) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;

-100-



--------------------------------------------------------------------------------



 



     (f) change any provision of this Section or the definition of “Required
Lenders,” “Required Revolving Credit Lenders,” “Required Term Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender under the applicable Facility;
     (g) release all or substantially all of the Collateral (other than as
permitted by the Loan Documents) in any transaction or series of related
transactions, without the written consent of each Lender;
     (h) release all or substantially all of the value of any Guaranty (other
than as permitted by the Loan Documents) without the written consent of each
Lender;
     (i) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
any other Loan Document, nor shall a Defaulting Lender’s vote or status as a
Lender be required in determining majority, unanimity or other condition or
effect of any vote, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

-101-



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

-102-



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, each other L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities Laws.
     (e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the

-103-



--------------------------------------------------------------------------------



 



reliance by such Person on each notice purportedly given by or on behalf of a
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent made pursuant to this Agreement may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Parent shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) INDEMNIFICATION BY THE BORROWERS. EACH OF THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY EITHER BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE

-104-



--------------------------------------------------------------------------------



 



TRANSACTION, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY A L/C ISSUER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY ANY BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF SUCH BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.
     (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither Borrower shall assert, and each hereby waives, any
claim against any

-105-



--------------------------------------------------------------------------------



 



Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuers and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions

-106-



--------------------------------------------------------------------------------



 



of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, and $1,000,000, in the case of any
assignment in respect of the Term Facility, in each case, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent, otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an Eligible Assignee
and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

-107-



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Parent (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
     (C) the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required by any assignment of any
Revolving Credit Commitment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. For the avoidance of doubt, no part of any such processing and
recordation fee shall be payable by or otherwise for the account of any Loan
Party, directly or indirectly. The Eligible Assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to any
Borrower or any Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall

-108-



--------------------------------------------------------------------------------



 



cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. The assignor shall, if its entire Commitment was assigned, return each
cancelled original Note of such assignor to the applicable Borrower following a
request therefor. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a competitor of any Borrower (as defined
below), or any Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. As
used above, a “competitor” of a Borrower shall mean any Person principally
engaged in the business of providing contracting services to others with respect
to oil and/or gas exploration and production. Each Borrower shall, upon request
of any Lender, advise such Lender as to whether such Borrower considers a
proposed Participant to be a competitor. Any such determination shall be made by
such Borrower promptly and in good faith.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

-109-



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent’s prior written consent, which consent
shall constitute the express waiver by the Borrowers of the foregoing
limitation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Parent is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and all costs, fees and expenses related to any such pledge,
including the release thereof, shall be for the sole account of such Lender
(without, for the avoidance of doubt, direct or indirect reimbursement from any
Loan Party).
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle of such Granting Lender identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Parent (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.13(b)(ii). Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrowers
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record

-110-



--------------------------------------------------------------------------------



 



hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Section 10.06, any SPC may (i) with
notice to, but without prior consent of the Parent and the Administrative Agent
and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to its Granting Lender and (ii) disclose on a confidential
basis as provided herein any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b) of
this Section, Bank of America may, (i) upon 30 days’ notice to the Parent and
the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Parent, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or Swing Line Lender, the Parent shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Parent to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by Bank of America
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
Additionally, if at any time any other Lender serving as an L/C Issuer hereunder
assigns all of its Commitment and Revolving Credit Loans pursuant to
subsection (b) of this Section, such Lender shall, upon 30 days’ notice to the
Administrative Agent and the Parent, resign as L/C Issuer. In the event of any
such resignation as L/C Issuer, the Parent shall be entitled to appoint from
among the Lenders a successor L/C Issuer; provided, however, that no failure by
the Parent to appoint any such successor shall affect the resignation of such
Lender as L/C Issuer. If such

-111-



--------------------------------------------------------------------------------



 



Lender resigns as L/C Issuer, it shall retain all the rights, powers, privileges
and duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, issued by such retiring L/C Issuer and outstanding at the time
of such succession or make other arrangements satisfactory to such retiring L/C
Issuer to effectively assume the obligations of such retiring L/C Issuer with
respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (and in each such case, such Person shall, if permitted by
law, notify the Parent of such occurrence as soon as reasonably practicable
following the service of any such process on such Person), (d)  to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c), (ii) any pledgee referred to in Section 10.06(f), or (iii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) with the consent
of the applicable Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.
     For purposes of this Section, “Information” means all information received
from any Borrower or any Subsidiary relating to the Borrowers or any Subsidiary,
or any Affiliate of any of them, or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Borrower or any Subsidiary, provided that, in the case of information received
from any Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

-112-



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning any Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest (including amounts not so
denominated but deemed to be “interest” under applicable law) charged, paid,
collected, taken, reserved, or agreed to be paid under any Loan Document shall
not exceed the maximum amount or maximum rate of non-usurious interest permitted
to be contracted for, charged, collected, reserved, taken or received by
applicable Law (the “Maximum Amount and the “Maximum Rate”, as the case may be).
If the Administrative Agent, any L/C Issuer or any Lender shall contract for,
charge, collect, reserve, take or receive such interest in an amount that
exceeds the Maximum Amount or calculated at the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers, and in no event shall any Person
ever be liable for the payment of unearned interest on, or in respect or as a
part of, the Obligations. In determining whether the interest contracted for,
charged, collected, reserved, taken or received exceeds the Maximum Amount or an
amount calculated at the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

-113-



--------------------------------------------------------------------------------



 



This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of an
original manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02 (which notice is not
given by other similarly situated Lenders) and does not subsequently designate a
different Lending Office or assign its rights and obligations hereunder to
another of its offices, branches or affiliates as provided in Section 3.06(a),
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender, or if any other circumstance exists
hereunder that gives the Parent the right to replace a Lender as a party hereto
then the Parent may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Parent shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

-114-



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower or Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04, a notice pursuant to Section 3.02 (which notice
is not given by other similarly situated Lenders) not followed by the
designation of a different Lending Office or assignment to another office,
branch or affiliate as provided in Section 3.06(a), or payments required to be
made pursuant to Section 3.01, such assignment will result in a reduction in
such compensation or payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST EITHER OF THE BORROWERS OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

-115-



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger, are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Arranger, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for either Borrower or any of their respective
Affiliates or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to either Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and

-116-



--------------------------------------------------------------------------------



 



(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of either Borrower and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to either Borrower or any of their respective Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     10.17 Collateral and Guaranty Matters.
     (a) Liens granted to or held by the Administrative Agent under any Loan
Document shall be released as follows: (i) with respect to all such Liens, upon
termination of the Aggregate Commitments, payment in full of all Obligations
(other than contingent indemnification Obligations and any Obligations under any
Secured Cash Management Agreement or Secured Hedge Agreement which are not then
due and payable), and expiration or termination of all Letters of Credit;
(ii) with respect to any Lien on property that is Disposed of or to be Disposed
of as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, automatically upon such Disposition thereof; and
(iii) with respect to any other Lien, and subject to Section 10.01, upon
approval, authorization or ratification in writing by the Required Lenders of
such release thereof.
     (b) Guarantors shall be released from their respective Obligations under
the Loan Documents as follows: (i) with respect to all Guarantors, upon
termination of the Aggregate Commitments, payment in full of all Obligations
(other than contingent indemnification Obligations and any Obligations under any
Secured Cash Management Agreement or Secured Hedge Agreement which are not then
due and payable), and expiration or termination of all Letters of Credit
(provided that the foregoing release shall not apply to any obligations that
expressly survive the termination of the applicable Loan Document, repayment of
the Obligations or termination of the Aggregate Commitments); (ii) with respect
to any Person that ceases to be a Subsidiary as a result of a transaction
permitted hereunder, automatically upon such Person so ceasing to be a
Subsidiary, and (iii) with respect to any other release of a Guarantor, and
subject to Section 10.01, upon approval, authorization or ratification in
writing by the Required Lenders of such release thereof.
     (c) The Administrative Agent will, at the Borrowers’ expense, timely
execute and deliver such documents and notices and take such other actions as
the Borrowers may reasonably request to evidence the release of any Lien or
Guarantor in accordance with this Section 10.17.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

-117-



--------------------------------------------------------------------------------



 



     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
#17760.14

-118-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CDI VESSEL HOLDINGS LLC
      By:           G. Kregg Lunsford        Vice President and Treasurer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAL DIVE INTERNATIONAL, INC.
      By:           G. Kregg Lunsford        Executive Vice President, Chief
Financial
Officer and Treasurer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:           Michael Brashler        Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender, L/C
Issuer and Swing Line Lender
      By:           David A. Batson        Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA, as Co-Documentation     Agent and Lender
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as Co-     Documentation Agent and
Lender
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,     as Co-Documentation
Agent and Lender
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  [LENDERS]
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Signature Page to Credit Agreement

 